EXHIBIT 10.1

Conformed Version

AMETEK, INC.

_______________________________

NOTE PURCHASE AGREEMENT
_______________________________

Dated as of August 30, 2007

$270,000,000 6.20% Series A Senior Notes due December 18, 2017
$100,000,000 6.30% Series B Senior Notes due December 18, 2019
$80,000,000 6.35% Series C Senior Notes due July 16, 2018

                                 
1. THE NOT
  ES     1                   2.   SALE AND PURCHASE OF NOTES     2          
3.
  CLOSINGS             2          
 
    3.1.     First Closing     2          
 
    3.2.     Second Closing     2          
 
    3.3.     Failure of the Company to Deliver; Failure to Satisfy Closing
Conditions     3          
4.
  CONDITIONS TO CLOSING             3          
 
    4.1.     Representations and Warranties     3          
 
    4.2.     Performance; No Default     3          
 
    4.3.     Compliance Certificates     3          
 
    4.4.     Opinions of Counsel     4          
 
    4.5.     Purchase Permitted By Applicable Law, etc     4          
 
    4.6.     Sale of Other Notes     4          
 
    4.7.     Payment of Special Counsel Fees     4          
 
    4.8.     Private Placement Number     4          
 
    4.9.     Changes in Corporate Structure     5          
 
    4.10.     Funding Instructions     5          
 
    4.11.     Proceedings and Documents     5           5.   REPRESENTATIONS AND
WARRANTIES OF THE COMPANY     5          
 
    5.1.     Organization; Power and Authority     5          
 
    5.2.     Authorization, etc     5          
 
    5.3.     Disclosure     6          
 
    5.4.     Organization and Ownership of Shares of Subsidiaries     6        
 
 
    5.5.     Financial Statements, etc     7          
 
    5.6.     Compliance with Laws, Other Instruments, etc     7          
 
    5.7.     Governmental Authorizations, etc     7          
 
    5.8.     Litigation; Observance of Agreements, Statutes and Orders     8    
     
 
    5.9.     Taxes     8          
 
    5.10.     Title to Property; Leases     8          
 
    5.11.     Licenses, Permits, etc     9          
 
    5.12.     Compliance with ERISA     9          
 
    5.13.     Private Offering by the Company     10          
 
    5.14.     Use of Proceeds; Margin Regulations     10          
 
    5.15.     Existing Indebtedness; Future Liens, etc     11          
 
    5.16.     Foreign Assets Control Regulations, etc     11          
 
    5.17.     Status under Certain Statutes     11          
 
    5.18.     Environmental Matters     12          
 
    5.19.     Ranking     12           6.   REPRESENTATIONS OF THE PURCHASER    
12          
 
    6.1.     Purchase for Investment     12          
 
    6.2.     Source of Funds     13          
7.
  INFORMATION AS TO COMPANY             14          
 
    7.1.     Financial and Business Information     14          
 
    7.2.     Officer’s Certificate     17          
 
    7.3.     Inspection     18          
8.
  PREPAYMENT OF THE NOTES             18          
 
    8.1.     Optional Prepayments with Make-Whole Amount     19          
 
    8.2.     Notice of Prepayment; Make-Whole Computation     19          
 
    8.3.     Allocation of Partial Prepayments     19          
 
    8.4.     Maturity; Surrender; etc     19          
 
    8.5.     Purchase of Notes     20          
 
    8.6.     Make-Whole Amount     20          
 
    8.7.     Prepayment in Connection with a Change of Control     21          
 
    8.8.     Prepayment in Connection with the Disposition of Certain Assets    
21          
9.
  AFFIRMATIVE COVENANTS             21          
 
    9.1.     Compliance with Laws     21          
 
    9.2.     Insurance     22          
 
    9.3.     Maintenance of Properties; Books and Records     22          
 
    9.4.     Payment of Taxes     22          
 
    9.5.     Corporate Existence, etc     23          
 
    9.6.     Ranking     23          
10.
  NEGATIVE COVENANTS             23          
 
    10.1.     Certain Financial Conditions     23          
 
    10.2.     Liens     24          
 
    10.3.     Disposition of Assets     25          
 
    10.4.     Merger, Consolidation, etc     26          
 
    10.5.     Transactions with Affiliates     27          
 
    10.6.     Terrorism Sanctions Regulations     27          
11.
  EVENTS OF DEFAULT             27          
12.
  REMEDIES ON DEFAULT, ETC             29          
 
    12.1.     Acceleration     29          
 
    12.2.     Other Remedies     30          
 
    12.3.     Rescission     30          
 
    12.4.     No Waivers or Election of Remedies, Expenses, etc     30          
13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     31          
 
    13.1.     Registration of Notes     31          
 
    13.2.     Transfer and Exchange of Notes     31          
 
    13.3.     Replacement of Notes     31          
14.
  PAYMENTS ON NOTES             32          
 
    14.1.     Place of Payment     32          
 
    14.2.     Home Office Payment     32          
15.
  EXPENSES, ETC             33          
 
    15.1.     Transaction Expenses     33          
 
    15.2.     Survival     33           16.   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT             33  
17.
  AMENDMENT AND WAIVER             34          
 
    17.1.     Requirements     34          
 
    17.2.     Solicitation of Holders of Notes     34          
 
    17.3.     Binding Effect, etc     35          
 
    17.4.     Notes Held by Company, etc     35          
18.
  NOTICES             35          
19.
  REPRODUCTION OF DOCUMENTS             36          
20.
  CONFIDENTIAL INFORMATION             36          
21.
  SUBSTITUTION OF PURCHASER             37          
22.
  MISCELLANEOUS             37          
 
    22.1.     Successors and Assigns     37          
 
    22.2.     Construction     37          
 
    22.3.     Jurisdiction and Process     38          
 
    22.4.     Payments Due on Non-Business Days     39          
 
    22.5.     Severability     39          
 
    22.6.     Accounting Terms     39          
 
    22.7.     Counterparts     39          
 
    22.8.     Governing Law     40          

1

Schedules and Exhibits

         
Schedule A
  —   Information as to Purchasers
Schedule B
  —   Defined Terms
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary
Stock, etc.
Schedule 5.5
  —   Financial Statements
Schedule 5.15
  —   Existing Indebtedness
Schedule 5.18
  —   Environmental Matters
Exhibit 1(a)
  —   Form of 6.20% Series A Senior Note due December 18, 2017
Exhibit 1(b)
  —   Form of 6.30% Series B Senior Note due December 18, 2019
Exhibit 1(c)
  —   Form of 6.35% Series C Senior Note due July 16, 2018

2

AMETEK, INC.
37 North Valley Road, Building 4
Paoli, Pennsylvania 19301-0801

6.20% Series A Senior Notes due December 18, 2017
6.30% Series B Senior Notes due December 18, 2019
6.35% Series C Senior Notes due July 16, 2018

As of August 30, 2007



    To each of the Purchasers



    listed in Schedule A hereto:

Ladies and Gentlemen:

AMETEK, INC., a Delaware corporation (together with its permitted successors and
assigns hereunder, the “Company”), agrees with each of the purchasers whose
names appear at the end hereof as follows:



1.   THE NOTES.

The Company will authorize the issue and sale of:

(a) $270,000,000 aggregate principal amount of its 6.20% Series A Senior Notes
due December 18, 2017 (including any amendments, restatements or modifications
from time to time thereof and all notes delivered in substitution or exchange
for any such note pursuant to this Agreement, the “Series A Notes”);

(b) $100,000,000 aggregate principal amount of its 6.30% Series B Senior Notes
due December 18, 2019 (including any amendments, restatements or modifications
from time to time thereof and all notes delivered in substitution or exchange
for any such note pursuant to this Agreement, the “Series B Notes”); and

(c) $80,000,000 aggregate principal amount of its 6.35% Series C Senior Notes
due July 16, 2018 (including any amendments, restatements or modifications from
time to time thereof and all notes delivered in substitution or exchange for any
such note pursuant to this Agreement, the “Series C Notes”);

The Series A Notes, the Series B Notes and the Series C Notes are sometimes
referred to herein collectively as the “Notes,” and each of the Notes is
sometimes referred to herein individually as a “Note.” The Series A Notes, the
Series B Notes and the Series C Notes shall be substantially in the respective
forms set out in Exhibit 1(a), 1(b) and 1(c). Certain capitalized and other
terms used in this Agreement are defined in Schedule B; references to a
“Schedule” or an “Exhibit”, unless otherwise specified, refer to a Schedule or
an Exhibit attached to this Agreement.



2.   SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amounts, in the
series and at the Closings specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.



3.   CLOSINGS.

3.1. First Closing.

The sale and purchase of the Series A Notes (each purchaser of Series A Notes, a
“Series A Purchaser”) and the Series B Notes (each purchaser of Series B Notes,
a “Series B Purchaser”) to be purchased by each of the Purchasers shall occur on
December 18, 2007 (the First Closing Date”) at the offices of Bingham McCutchen
LLP, 399 Park Avenue, New York, New York 10022 at 10:00 a.m., local time, at a
closing (the “First Closing”) on the First Closing Date or on such later
Business Day on or before December 21, 2007 as may be agreed upon by the
Company, the Series A Purchasers and the Series B Purchasers. At the First
Closing, the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note for each series of Notes to be
purchased by such Purchaser (or such greater number of Notes of each series in
denominations of at least $500,000 as such Purchaser may request), dated the
First Closing Date and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 9101016021 at JP Morgan Chase Bank, N.A., 1 Chase Manhattan
Plaza, New York, New York 10081, ABA number 021000021, in accordance with the
funding instructions required by Section 4.10.

3.2. Second Closing.

The sale and purchase of the Series C Notes to be purchased by each of the
purchasers (each purchaser of Series C Notes, a “Series C Purchaser” and
together with each Series A Purchaser and each Series B Purchaser being
sometimes referred to herein, collectively, as the “Purchasers” and individually
as a “Purchaser”) shall occur on July 15, 2008 (the “Second Closing Date” and,
together with the First Closing Date, being sometimes referred to herein,
individually, as a “Closing Date”) at the offices of Bingham McCutchen LLP, 399
Park Avenue, New York, New York 10022 at 10:00 a.m., local time, at a closing
(the “Second Closing” and together with the First Closing being sometimes
referred to herein collectively as the “Closings” and individually as a
“Closing”) on the Second Closing Date or on such later Business Day on or before
July 18, 2008 as may be agreed upon by the Company and the Series C Purchasers.
At the Second Closing, the Company will deliver to each Series C Purchaser the
Series C Notes to be purchased by such Series C Purchaser in the form of a
single Note for each Series C Note to be purchased by such Series C Purchaser
(or such greater number of Series C Notes in denominations of at least $500,000
as such Series C Purchaser may request), dated the Second Closing Date and
registered in such Series C Purchaser’s name (or in the name of its nominee),
against delivery by such Series C Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company as set
forth in Section 3.1 and the funding instructions required by Section 4.10.

3.3. Failure of the Company to Deliver; Failure to Satisfy Closing Conditions

If at either Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.



4.   CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on a Closing Date is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or on such Closing Date, of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct (a) with respect to the First Closing, on the First Closing Date after
giving effect to the transactions contemplated by this Agreement to occur at or
before the First Closing and (b) with respect to the Second Closing, on the
Second Closing Date after giving effect to the transactions contemplated by this
Agreement.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on such Closing Date and, after giving effect to the issue and sale
of the Notes to be issued on such Closing Date (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Prior to the First Closing Date,
neither the Company nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by
Sections 10.3, 10.4, 10.5 or 10.6 had such Sections applied since such date.

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated such Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated such Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement and the Notes to be issued on such Closing Date.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated such Closing Date (a) from Robert S. Feit, Senior Vice
President and General Counsel for the Company, in form and substance
satisfactory to each of the Purchasers and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to such Purchaser), and (b) from Bingham McCutchen LLP, the Purchasers’
special counsel in connection with such transactions, dated such Closing Date,
in form and substance satisfactory to each of the Purchasers and covering such
other matters incident to such transactions as such Purchaser may reasonably
request.

4.5. Purchase Permitted By Applicable Law, etc.

On such Closing Date such Purchaser’s purchase of the Notes to be issued on such
Closing Date shall (a) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with each Closing, the Company shall sell to each other
applicable Purchaser, and each such other Purchaser shall purchase the Notes to
be purchased by it at such Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
the date hereof and on or before each Closing Date the reasonable fees, charges
and disbursements of the applicable Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to such date.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

4.9. Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity (whether or not the transaction would be
permitted by Section 10.4) at any time following the date of the most recent
financial statements referred to in Schedule 5.5.

4.10. Funding Instructions.

At least three Business Days prior to the date of each Closing, each applicable
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in the
notice delivered pursuant to Section 3.1 or Section 3.2, as applicable,
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the applicable Notes is to be deposited.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.



5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on the date hereof and on
each Closing Date that:

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.

5.2. Authorization, etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3. Disclosure.

The Company, through its agent, Wachovia Capital Markets, LLC, has delivered to
each Purchaser a copy of a Confidential Offering Memorandum, dated August, 2007
(the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum, the documents, certificates or other writings
referred to in the Memorandum, or posted in respect of the Company on website
www.syndtrak.com prior to August 24, 2007, in connection with the transactions
contemplated hereby, as of their respective dates, and the financial statements
listed in Schedule 5.5, taken as a whole (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
being referred to, collectively, as the “Disclosure Documents”), do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. There is no fact known to the Company
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents. Except as disclosed in the
Disclosure Documents or in the financial statements listed in Schedule 5.5,
since December 31, 2006 there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect (it being understood for the purposes of this
Section 5.3 that any event or condition which shall cause the Company to be
unable to satisfy the covenants described in Section 10.1 for any period after
December 31, 2006 on a pro forma basis shall be deemed to have a Material
Adverse Effect).

5.4. Organization and Ownership of Shares of Subsidiaries.

Schedule 5.4 contains complete and correct lists of the Company’s
(i) Subsidiaries, showing, as to each such Subsidiary, the correct name thereof,
the jurisdiction of its organization and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary, (ii) Affiliates, other than Subsidiaries, and
(iii) directors and senior officers.

(a) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(b) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(c) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

5.5. Financial Statements, etc.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5 and those required to
be delivered pursuant to Section 7.1. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto (subject, in the case of any interim financial statements, to normal
year-end adjustments).

Neither the Company nor any Subsidiary had any material liabilities of a type
required to be disclosed in financial statements (or notes thereto) prepared in
accordance with GAAP, including material obligations under Guaranties,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments in respect of derivatives, that are not
reflected in the financial statements listed in Schedule 5.5 or otherwise
disclosed in the Disclosure Documents.

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any Subsidiary in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all federal and state income tax
returns and all other Material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate in the good faith judgment of the Company’s
management. The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 1998.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases under which the
Company or any Subsidiary is a lessee that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

5.11. Licenses, Permits, etc.

Except as to matters that individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect,

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are individually or
in the aggregate Material, without known conflict with the rights of others,

(b) to the knowledge of the Company, no product of the Company or any Subsidiary
infringes any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person, and

(c) to the knowledge of the Company, there is no violation by any Person of any
right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not reasonably be expected to be individually
or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of December 31, 2005
(which is the date of the Plan’s most recently ended plan year) on the basis of
the actuarial assumptions specified for funding purposes in such Plan’s 2005
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes at each Closing hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser at
such Closing.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than sixty (60) other Institutional
Investors (as defined in clause (c) of the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to refinance
existing Indebtedness of the Company and its Subsidiaries and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, and no part of the proceeds of such Indebtedness was used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

5.15. Existing Indebtedness; Future Liens, etc.

Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2007 (and
including each guarantor thereof), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries except as a
result of the issuance and sale of the applicable Notes hereunder and
application of the proceeds of such sale in accordance with Section 5.14.
Neither the Company nor any Subsidiary is in default in, and no waiver of
default is currently in effect in respect of, the payment of any principal or
interest on any Indebtedness and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with the giving of notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.2.

5.16. Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.18. Environmental Matters.

Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2006 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.18), neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any Subsidiary or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed to each Purchaser in
writing, and except as to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect,

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use,

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws, and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

5.19. Ranking.

All liabilities of the Company under the Notes will rank in right of payment
either pari passu with or senior to all other unsecured, unsubordinated
Indebtedness of the Company.



6.   REPRESENTATIONS OF THE PURCHASER.

6.1. Purchase for Investment.

(a) Each Purchaser severally represents that it is purchasing the Notes to be
purchased by it for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

(b) Each Purchaser severally represents that it has had the opportunity to ask
questions of the officers and directors of the Company, and to obtain (and that
it has received to its satisfaction) such information about the business and
financial condition of the Company as it has reasonably requested.

(c) Each Purchaser severally represents that it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption (as
further defined in Schedule B, “PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.



7.   INFORMATION AS TO COMPANY.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor and, without duplication, each Purchaser:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries and their results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and on its home
page on the worldwide web (at the date of this Agreement located at:
http//www.AMETEK.com) and shall have given each Purchaser notice of such
availability on EDGAR and on its home page in connection with each delivery
prior to such deadline (such availability and notice thereof being referred to
as “Electronic Delivery”);

(b) Annual Statements — within 105 days or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B) a certificate of such accountants stating whether, in making their audit,
they have become aware of any condition or event that then constitutes a Default
or an Event of Default (insofar as they relate to accounting and financial
matters in Section 10), and, if they are aware that any such condition or event
then exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default (insofar
as they relate to accounting and financial matters in Section 10) unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with the accountants’ certificate described in
clause (B) above (the “Accountants’ Certificate”), shall be deemed to satisfy
the requirements of this Section 7.1(b), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof, in which event the Company shall
separately deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c) SEC and Other Reports — promptly upon their becoming publicly available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
or to the Company or any Subsidiary to or by its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material,
provided, that, the Company shall be deemed to have made such delivery of the
documents referred to in clause (ii) if it shall have timely made Electronic
Delivery thereof.

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware (i) of the existence of any
Default or Event of Default, (ii) that any Person has given any notice with
respect to a claimed default hereunder or (iii) that any Person has given any
notice with respect to a claimed default of the type referred to in
Section 11(g), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e) ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Governmental Filings — promptly, and in any event within thirty days after a
Responsible Officer becoming aware of the institution of any proceeding or
filing against the Company or any Subsidiary with respect to, or the receipt of
notice by the Company or any Subsidiary of potential liability or responsibility
for violation or alleged violation of any federal, state or local law, rule or
regulation, the violation of which could reasonably be expected to have a
Material Adverse Effect, a written notice setting forth the nature thereof and
the action, if any, that the Company proposes to take with respect thereto; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any Subsidiary or relating to the ability
of the Company to perform its obligations hereunder and under the Notes, in each
case as from time to time may be reasonably requested by any such holder.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 to 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company or any Subsidiary shall
have taken or proposes to take with respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes and each
Purchaser that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder or Purchaser and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be reasonably
requested.



8.   PREPAYMENT OF THE NOTES.

Interest on the Notes shall be payable at the rates and at the times set forth
in the Notes. As provided therein, the entire unpaid principal balance of the
Notes shall be due and payable on the stated maturity date thereof. In addition,
the Company may make optional prepayments in respect of the Notes and under
certain circumstances may be required to offer to prepay the Notes, all as
hereinafter provided.

8.1. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided in Section 8.2 and
allocated as provided in Section 8.3, prepay at any time all, or from time to
time any part of, the Notes (in a minimum principal amount, except for purposes
of Section 10.3(d), of $5,000,000 and otherwise in multiples of $1,000,000), at
the principal amount so prepaid, together with interest accrued thereon to the
date of such prepayment, plus the Make-Whole Amount (if any) determined for the
prepayment date with respect to such principal amount.

8.2. Notice of Prepayment; Make-Whole Computation.

The Company will call Notes for prepayment pursuant to Section 8.1 by giving
written notice thereof to each holder of a Note, which notice shall be given not
less than 30 nor more than 60 days prior to the date fixed for such prepayment
(which shall be a Business Day) and shall specify the amount so to be prepaid
and the date fixed for such prepayment. Each such notice of prepayment shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount (if any) due in connection with such prepayment (calculated as
if the date of such notice were the date of the prepayment), setting forth the
details of such computation. Notice of prepayment having been so given, the
aggregate principal amount of the Notes as specified in such notice, together
with interest accrued thereon to the date of such prepayment, plus an amount
equal to the Make-Whole Amount (if any) for each such Note, shall become due and
payable on the specified prepayment date.

Two Business Days prior to the date fixed for any prepayment pursuant to
Section 8.1, the Company will furnish to each holder of Notes a certificate
signed by a Senior Financial Officer setting forth in reasonable detail the
manner of calculation of the Make-Whole Amount as of the specified prepayment
date.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.1, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding (without regard to series) in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

8.4. Maturity; Surrender; etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

8.6. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.1 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display on the Bloomberg Financial Markets Service
having the same information if PX1 is replaced by the Bloomberg Financial
Markets Service) for the most recently issued, actively traded, on-the-run
benchmark U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the most recently issued, actively traded, on-the-run
benchmark U.S. Treasury security with the maturity closest to and greater than
such Remaining Average Life and (2) the most recently issued, actively traded,
on-the-run benchmark U.S. Treasury security with the maturity closest to and
less than such Remaining Average Life. The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.1 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.1 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

8.7. Prepayment in Connection with a Change of Control.

Promptly and in any event within five Business Days after the occurrence of a
Change of Control, the Company will give written notice thereof (a “Change of
Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (a) refer specifically to this Section 8.7, (b) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof and (c) offer to prepay all outstanding Notes at the price specified
below on the date therein specified (the “Change of Control Prepayment Date”),
which shall be a Business Day not more than 90 days after the date of such
Change of Control Notice. Each holder of a Note will notify the Company of such
holder’s acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on or before the date for such notice
specified in such Change of Control Notice (the “Response Date”), which
specified date shall be a Business Day not less than 30 days nor more than
60 days after the date of such Change of Control Notice. The Company shall
prepay on the Change of Control Prepayment Date all of the outstanding Notes
held by the holders as to which such offer has been so accepted (it being
understood that failure of any holder to accept such offer on or before the
Response Date shall be deemed to constitute rejection by such holder), at the
principal amount of each such Note, together with interest accrued thereon to
the Change of Control Prepayment Date but without premium. If any holder shall
reject such offer on or before the Response Date, such holder shall be deemed to
have waived its rights under this Section 8.7 to require prepayment of all Notes
held by such holder in respect of such Change of Control but not in respect of
any subsequent Change of Control.

For purposes of this Section 8.7, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

A “Change of Control” shall be deemed to have occurred if at any time after the
date of this Agreement any Person or “group” (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof) shall
acquire ownership, directly or indirectly, beneficially or of record, of more
than 50% of the outstanding shares of the Voting Stock or economic interests of
the Company.

8.8. Prepayment in Connection with the Disposition of Certain Assets.

(a) Notice and Offer. In the event net proceeds of a Disposition are to be used
to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant to
Section 10.3 of this Agreement (a “Debt Prepayment Transfer”), the Company will
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Such written notice shall contain, and such written notice shall constitute, an
irrevocable offer to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Ratable Portion of the net
proceeds in respect of such Debt Prepayment Transfer on a date specified in such
notice (the “Transfer Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice, together with
interest on the amount to be so prepaid accrued to the Transfer Prepayment Date.
If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the thirtieth (30th) day after the date of
such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than twenty (20) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within twenty
(20) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer. If so accepted by any holder of a
Note, such offered prepayment (equal to not less than such holder’s Ratable
Portion of the net proceeds in respect of such Debt Prepayment Transfer) shall
be due and payable on the Transfer Prepayment Date. Such offered prepayment
shall be made at one hundred percent (100%) of the principal amount of such
Notes being so prepaid, together with interest on such principal amount then
being prepaid accrued to the Transfer Prepayment Date determined as of the date
of such prepayment.

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall specify (i) the Transfer Prepayment Date, (ii) the net proceeds in respect
of the applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.8 and Section 10.3 of this Agreement, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date and
(vi) in reasonable detail, the nature of the Disposition giving rise to such
Debt Prepayment Transfer and certifying that no Event of Default exists or would
exist after giving effect to the prepayment contemplated by such offer.



9.   AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

9.1. Compliance with Laws.

Without limiting Section 10.6, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including without limitation,
ERISA and the USA Patriot Act and Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, to the extent
necessary to ensure that non-compliance with such laws, ordinances, governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties; Books and Records.

(a) The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) The Company will and will cause each of its Subsidiaries to keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of any Foreign Subsidiary, in accordance
with local accounting standards) and all requirements of laws shall be made of
all dealings and transactions in relation to their respective business and
activities.

9.4. Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, provided that neither the Company nor any
Subsidiary need (a) pay any such tax or assessment if the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) pay any such tax or
assessment if the nonpayment of all such taxes and assessments in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

9.5. Corporate Existence, etc.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence of any Subsidiary or any such right or franchise could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

9.6. Ranking.

The Company will ensure that, at all times, all liabilities of the Company under
the Notes will rank in right of payment either pari passu with or senior to all
other unsecured, unsubordinated Indebtedness of the Company.



10.   NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

10.1. Certain Financial Conditions.

The Company will not permit:

(a) Consolidated Debt to EBITDA — Consolidated Debt at any time to exceed 3.50
times EBITDA for the four consecutive fiscal quarters then most recently ended
(beginning with the period of four fiscal quarters ending on June 30, 2007); or

(b) Interest Coverage — the ratio of (i) EBITDA to (ii) Interest Expense, in
each case for the four consecutive fiscal quarters then most recently ended
(beginning with the period of four fiscal quarters ending on June 30, 2007), to
be less than 2.5 to 1.00; or

(c) Priority Debt — Priority Debt at any time to exceed 15% of Consolidated
Total Assets (determined as of the end of the most recently ended fiscal quarter
of the Company) provided, however, that no Lien created pursuant to
Section 10.2(j) shall secure Indebtedness owing under the Bank Credit Agreement
unless the Notes are equally and ratably secured by all property subject to such
Lien and no Subsidiary shall guaranty or otherwise become obligated in respect
of such Indebtedness unless such Subsidiary guaranties, or becomes similarly
obligated in respect of, the Notes, in each case pursuant to documentation
reasonably satisfactory to the Majority Holders.

If during any test period for which EBITDA is being determined any acquisition
or Disposition shall have been consummated, then for purposes of clauses (a) and
(b) above EBITDA shall be determined on a pro forma basis as if such acquisition
or Disposition shall have been consummated on the first day of such test period
and any Indebtedness incurred or retired in connection therewith had been
incurred or retired on such first day.

10.2. Liens.

The Company will not and will not permit any Subsidiary to create, assume, incur
or suffer to exist any Lien on any asset, whether now owned or hereafter
acquired, except for the following:

(a) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
any of the Company and its Subsidiaries shall at the time in good faith be
prosecuting an appeal or a proceeding for a review, and for which adequate
reserves have been made;

(b) Liens for property taxes, assessments or other governmental charges which
are not yet due and payable, statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, and other similar liens incurred in the ordinary course
of business for sums not yet due and payable;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorney’s liens
and statutory landlord’s liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings, and for
which adequate reserves have been made;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of the affected property;

(e) Liens on property or assets of any Subsidiary securing Indebtedness owing to
the Company or to a Subsidiary;

(f) Liens existing as of the date hereof securing Indebtedness of the Company or
any Subsidiary and described on Schedule 5.15;

(g) any Lien existing on assets of a Person immediately prior to such Person
being consolidated with or merged into the Company or a Subsidiary or such
Person becoming a Subsidiary, or any Lien existing on any assets acquired by the
Company or any Subsidiary at the time such assets are so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of assets, and (ii) each such Lien shall extend solely to the item or items so
acquired and, if required by the terms of the instrument originally creating
such Lien, other assets which are an improvement to or are acquired for specific
use in connection with such acquired Person or assets of a Person;

(h) Liens securing Indebtedness under Permitted Receivables Securitization
Programs, provided that the aggregate principal amount of such Indebtedness does
not exceed the greater of $125,000,000, or such other amount not to exceed 15%
of Consolidated Tangible Assets;

(i) Liens created in substitution of or as a replacement for any Liens permitted
by clauses (a) through (h) above, provided that a Senior Financial Officer shall
have determined in good faith that the assets encumbered by such substitute or
replacement Lien are substantially similar in nature to and of equal or lesser
value than the assets encumbered by the Lien that is being replaced; and

(j) Liens not otherwise permitted by the foregoing clauses of this Section 10.2
securing Indebtedness of the Company or any of its Subsidiaries, provided
Priority Debt does not at any time exceed 15% of Consolidated Total Assets.

10.3. Disposition of Assets.

The Company will not and will not permit any Subsidiary to, directly or
indirectly, sell, lease, transfer or otherwise dispose of any of its assets
(including, without limitation, capital stock of any Subsidiary) or permit any
Subsidiary to issue any capital stock (collectively a “Disposition,” which term
shall not include any payment of dividends) unless, after giving effect to such
proposed Disposition, the aggregate net book value of all assets of the Company
and its Subsidiaries that were the subject of a Disposition during the period of
365 days ending on (and including) the date of such Disposition (valued, in the
case of any issuance of capital stock by, or sale of capital stock of, a
Subsidiary, as provided in the last sentence of this Section 10.3) does not
exceed 15% of Consolidated Total Assets (as shown on the most recent
consolidated balance sheet furnished pursuant to Section 7.1(b)), provided that
the following Dispositions shall not be taken into account for purposes of such
calculations under this Section 10.3:

(a) any Disposition in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that are obsolete;

(b) any Disposition by a Subsidiary to the Company or a Wholly-Owned Subsidiary;

(c) any Disposition otherwise permitted by Section 10.4; and

(d) any Disposition not otherwise permitted by the foregoing provisions of this
Section 10.3 for fair value to the extent that the net proceeds of such
Disposition are applied within 360 days from the date of such Disposition either
to (i) the acquisition, construction, improvement or development of operating
assets (excluding, for the avoidance of doubt, cash and cash equivalents) to be
used in the business of the Company and its Subsidiaries or (ii) the repayment
or prepayment of unsubordinated Indebtedness of the Company or a Subsidiary (any
such repayment or prepayment to include, except to the extent of any repayment
of Indebtedness secured by the asset so disposed of, prepayment of Notes (at par
and without payment of any Make-Whole Amount) to the extent that the offer to
prepay the Notes pursuant to Section 8.8 has been accepted as provided therein,
which offered prepayment of Notes is in at least an aggregate principal amount
that bears the same relation to the amount then being applied to reduce all
unsubordinated Indebtedness of the Company and its Subsidiaries as the aggregate
unpaid principal amount of the Notes bears to the aggregate unpaid principal
amount of all outstanding unsubordinated Indebtedness of the Company and its
Subsidiaries); provided that any prepayment in connection with any revolving
credit facility or similar facility shall be counted for purposes of this clause
(ii) only to the extent the commitment of such facility is permanently reduced
by the amount of such prepayment.

The aggregate net book value of any capital stock issued by any Subsidiary, or
sold by the Company or any other Subsidiary, shall be deemed to be, in the case
of an issuance or sale of common stock, the same percentage of the net book
value of such Subsidiary’s assets as such issued or sold common stock is of all
outstanding common stock of such Subsidiary (after giving effect to any such
issuance) and, in the case of an issuance of Preferred Stock, the greater of the
aggregate liquidation or redemption value thereof.

10.4. Merger, Consolidation, etc.

The Company will not consolidate or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except that the Company may consolidate
with or merge with any other corporation or convey or transfer all or
substantially all of its assets to a corporation or limited liability company
organized and existing under the laws of the United States or any State thereof,
provided that

(a) the continuing, surviving or acquiring corporation or limited liability
company (the “Surviving Person”) shall be a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any State thereof (including the District of Columbia), and, if the Company is
not the Surviving Person, (1) the Surviving Person shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, in a form reasonably satisfactory to each holder of Notes and (2) the
Surviving Person shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Majority Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

10.5. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or a Wholly-Owned Subsidiary), except (a) pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon terms that are no less favorable to the Company or such Subsidiary than
would be obtainable in an arm’s-length transaction with a Person not an
Affiliate, (b) the Company may grant stock options, stock appreciation rights,
restricted stock awards and phantom stock awards to its and its Subsidiaries’
directors in the ordinary course of business, and (c) the Company and its
Subsidiaries may pay reasonable and customary fees to their directors who are
not also officers or employees of the Company or any of its Subsidiaries.

10.6. Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.



11.   EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) default in the payment of any principal or Make-Whole Amount, if any, on any
Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b) default in the payment of any interest on any Note for more than five days
after such payment becomes due and payable; or

(c) default in the performance of or compliance with any term contained in
Section 7.1(d) or Section 10.1(b); or

(d) default in the performance of or compliance with any term contained in
Sections 10.1 (other than subsection (b)) to 10.4, inclusive, and such default
is not remedied within 10 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or

(e) default in the performance of or compliance with any term contained herein
(other than those referred to in paragraphs (a), (b), (c) and (d) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; provided
that it shall not constitute an Event of Default pursuant to clause (i) or
(ii) of this Section 11(g) unless the outstanding principal amount of all such
Indebtedness referred to in clauses (i) and (ii) above exceeds $25,000,000 (or
its equivalent in another currency) at any one time; or

(h) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(j) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (or its equivalent in another currency) are rendered against one
or more of the Company and its Subsidiaries and which judgments are not (unless
fully covered by one or more reputable and solvent insurance companies that have
admitted liability in writing), within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.



12.   REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, the Majority
Holders, may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Majority Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid or deposited pursuant to trust arrangements acceptable
to the Majority Holders all overdue interest on any Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than the non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including without limitation
reasonable attorneys’ fees, expenses and disbursements.



13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes of the same series (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be in the form of
Note for such series set forth in Exhibit 1(a) or Exhibit 1(b), as the case may
be. Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$500,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.



14.   PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JP Morgan Chase Bank, N.A. in such jurisdiction.
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in the United States or the principal office
of a bank or trust company in New York, New York.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.



15.   EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay all costs and expenses (including reasonable attorneys’ fees of
one special counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the SVO or
any successor organization succeeding to the authority thereof and (c) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).

In furtherance of the foregoing, on the date hereof and on each Closing Date the
Company will pay the reasonable fees and disbursements and other charges
(including estimated unposted disbursements and other charges as of such date)
of Purchasers’ special counsel which are reflected in the statement of such
special counsel submitted to the Company at least one Business Day prior to such
date. The Company will also pay, promptly upon receipt of supplemental
statements therefor, reasonable additional fees, if any, and disbursements and
other charges of such special counsel in connection with the transactions hereby
contemplated (including disbursements and other charges unposted as of such date
to the extent such disbursements and other charges exceed estimated amounts paid
as aforesaid).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes and the termination of this Agreement.



16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.



17.   AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Majority Holders
and, prior to the earlier of the Second Closing Date and the date the Purchasers
have no further obligation to purchase Notes hereunder, a majority (by principal
amount of their intended purchase hereunder) of the Purchasers in respect of any
Notes which have not been issued at such time except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing, and (b) no such amendment or
waiver may, without the written consent of the holder of each Note at the time
outstanding, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate of interest or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.



18.   NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such other holder at such address as
such other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.



19.   REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.



20.   CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company, any
Subsidiary or any third party known by such Purchaser to be in violation of a
duty of confidentiality owed by such party to the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree or whose duties require them to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which it offers to purchase any Security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.



21.   SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.



22.   MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Note) whether so expressed or not.

22.2. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.3. Jurisdiction and Process.

(a) The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) The Company irrevocably consents to process being served in any suit, action
or proceeding of the nature referred to in Section 22.3(a) by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Company at its address specified in Section 18, or at such
other address of which such holder shall then have been notified pursuant to
said Section. The Company agrees that, to the fullest extent permitted by
applicable law, such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 22.3 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THEREWITH.

(e) Any payment on account of an amount that is payable hereunder or under the
Notes by the Company that is made to or for the account of any holder of Notes
in any currency other than the currency specified for such payment, whether as a
result of any judgment or order or the enforcement thereof or the realization of
any security or the liquidation of the Company, shall constitute a discharge of
the Company’s obligation under this Agreement or the Notes only to the extent of
the amount of Dollars that such holder (i) could purchase in the foreign
exchange markets in New York, New York with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the day (other than Saturday or Sunday or a day on which commercial banks are
required or authorized by law to be closed in New York, New York) following
receipt of the payment first referred to above or (ii) purchases pursuant to
such holder’s regular banking arrangements at the time with respect to payments
received in a currency other than Dollars. If the amount of Dollars, as the case
may be, so purchased (or, absent such a purchase, the amount that could be so
purchased) is less than the amount of Dollars, originally due to such holder,
the Company agrees to pay the deficient amount to such holder upon demand.

The Company agrees, to the fullest extent permitted by law, to indemnify and
save harmless such holder from and against all loss or damage arising out of or
as a result of any such currency deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or the Notes,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under the Notes or
under any judgment or order.

22.4. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8 that notices in respect of
prepayments specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount (if any) or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day.

22.5. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

22.6. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, all computations made pursuant
to this Agreement shall be made in accordance with GAAP and all balance sheets
and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only.

22.7. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.8. Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

[Remainder of page intentionally left blank. Next page is signature page.]

3

If you are in agreement with the foregoing, please sign this Agreement in the
space below provided on a counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

Very truly yours,

AMETEK, INC.

By: _/S/ John J. Molinelli
Name: John J. Molinelli
Title: Executive Vice President – Chief
Financial Officer


4

SCHEDULE A

INFORMATION AS TO PURCHASERS

          Purchaser Name   NEW YORK LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  NEW YORK LIFE INSURANCE COMPANY
 
       
Note registration number(s);
  RA-1; $39,500,000
principal amount(s)
  RB-1; $6,000,000
 
       
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, New York 10019
 
  ABA No. 021-000-021
Payment on Account of Note
  Credit: New York Life Insurance Company
Method
  General Account No. 008-9-00687
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  New York Life Insurance Company
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Financial Management and Operations Group
 
  Securities Operations
 
  2nd Floor
Address/Fax for Notices Related
  Fax: 212-447-4160
to Payments
  With a copy to: Email: FIIGLibrary@nylim.com
 
       
 
  New York Life Insurance Company
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Fixed Income Investment Group
 
  Private Finance
 
  2nd Floor
 
  Fax: 212-447-4122
 
  With a copy to: Email: FIIGLibrary@nylim.com
 
  With a copy of any notice of default or Event of Default to:
 
  Office of General Counsel
 
  Investment Section, Room 1104
Address/Fax for All Other Notices
  Fax: 212-576-8340
 
       
 
  NEW YORK LIFE INSURANCE COMPANY
 
  By:_ /S/ Trinh Nguyen________
 
  Name: Trinh Nguyen
Form Signature Block
  Title: Corporate Vice President
 
       
 
  New York Life Investment Management LLC
 
  51 Madison Avenue, Room 117M
 
  New York, New York 10010-1603
Instructions re: delivery of Notes
  Attn: Michael Boyd
 
       
Tax Identification Number
    13-5582869  
 
       

          Purchaser Name NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
Name in which Notes are to be registered
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
       
Note registration number(s);
  RA-2; $24,000,000
principal amount(s)
  RB-2; $4,000,000
 
       
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, New York 10019
 
  ABA No. 021-000-021
Payment on Account of Note
  Credit: New York Life Insurance and Annuity Corporation
Method
  General Account No. 323-8-47382
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  New York Life Insurance and Annuity Corporation
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Financial Management and Operations Group
 
  Securities Operations
 
  2nd Floor
Address/Fax for Notices Related
  Fax: 212-447-4160
to Payments
  With a copy to: Email: FIIGLibrary@nylim.com
 
       
 
  New York Life Insurance and Annuity Corporation
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Fixed Income Investment Group
 
  Private Finance
 
  2nd Floor
 
  Fax: 212-447-4122
 
  With a copy to: Email: FIIGLibrary@nylim.com
 
  With a copy of any notice of default or Event of Default to:
 
  Office of General Counsel
 
  Investment Section, Room 1104
Address/Fax for All Other Notices
  Fax: 212-576-8340
 
       
 
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
  By: New York Life Investment Management LLC,
 
  Its Investment Manager
 
  By: _/S/ Trinh Nguyen__________
 
  Name: Trinh Nguyen
Form Signature Block
  Title: Director
 
       
 
  New York Life Investment Management LLC
 
  51 Madison Avenue, Room 117M
 
  New York, New York 10010-1603
Instructions re: delivery of Notes
  Attn: Michael Boyd
 
       
Tax Identification Number
    13-3044743  
 
       

              NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED Purchaser Name LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)
Name in which Notes are to be
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
registered
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)
 
       
Note registration number(s); principal amount(s)
  RA-3; $500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, New York 10019
 
  ABA No. 021-000-021
Payment on Account of Note
  Credit: NYLIAC SEPARATE BOLI 3 BROAD FIXED
Method
  General Account No. 323-8-39002
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Financial Management and Operations Group
 
  Securities Operations
 
  2nd Floor, Room 201
Address/Fax for Notices Related
  Fax: 212-447-4160
to Payments
  With a copy to: Email: FIIGLibrary@nylim.com
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Fixed Income Investment Group
 
  Private Finance
 
  2nd Floor
 
  Fax: 212-447-4122
 
  With a copy to: Email: FIIGLibrary@nylim.com
 
  With a copy of any notice of default or Event of Default to:
 
  Office of General Counsel
 
  Investment Section, Room 1104
Address/Fax for All Other Notices
  Fax: 212-576-8340
 
       
 
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
 
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)
 
  By: New York Life Investment Management LLC,
 
  Its Investment Manager
 
  By: /S/ Trinh Nguyen
 
  Name: Trinh Nguyen
Form Signature Block
  Title: Director
 
       
 
  New York Life Investment Management LLC
 
  51 Madison Avenue, Room 117M
 
  New York, New York 10010-1603
Instructions re: delivery of Notes
  Attn: Michael Boyd
 
       
Tax Identification Number
    13-3044743  
 
       

              NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED Purchaser Name LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
Name in which Notes are to be
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
registered
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
 
       
Note registration number(s); principal amount(s)
  RA-4; $500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, New York 10019
 
  ABA No. 021-000-021
Payment on Account of Note
  Credit: NYLIAC SEPARATE BOLI 3-2
Method
  General Account No. 323-9-56793
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Financial Management and Operations Group
 
  Securities Operations
 
  2nd Floor, Room 201
Address/Fax for Notices Related
  Fax: 212-447-4160
to Payments
  With a copy to: Email: FIIGLibrary@nylim.com
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Fixed Income Investment Group
 
  Private Finance
 
  2nd Floor
 
  Fax: 212-447-4122
 
  With a copy to: Email: FIIGLibrary@nylim.com
 
  With a copy of any notice of default or Event of Default to:
 
  Office of General Counsel
 
  Investment Section, Room 1104
Address/Fax for All Other Notices
  Fax: 212-576-8340
 
       
 
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
 
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
 
  By: New York Life Investment Management LLC,
 
  Its Investment Manager
 
  By: ___/S/ Trinh Nguyen________________
 
  Name: Trinh Nguyen
Form Signature Block
  Title: Director
 
       
 
  New York Life Investment Management LLC
 
  51 Madison Avenue, Room 117M
 
  New York, New York 10010-1603
Instructions re: delivery of Notes
  Attn: Michael Boyd
 
       
Tax Identification Number
    13-3044743  
 
       

              NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED Purchaser Name LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)
Name in which Notes are to be
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
registered
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)
 
       
Note registration number(s); principal amount(s)
  RA-5; $500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, New York 10019
 
  ABA No. 021-000-021
Payment on Account of Note
  Credit: NYLIAC SEPARATE BOLI 30C
Method
  General Account No. 304-6-23970
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Financial Management and Operations Group
 
  Securities Operations
 
  2nd Floor, Room 201
Address/Fax for Notices Related
  Fax: 212-447-4160
to Payments
  With a copy to: Email: FIIGLibrary@nylim.com
 
       
 
  New York Life Insurance and Annuity Corporation Institutionally Owned
 
  Life Insurance Separate Account
 
  c/o New York Life Investment Management LLC
 
  51 Madison Avenue
 
  New York, New York 10010-1603
 
  Attention: Fixed Income Investment Group
 
  Private Finance
 
  2nd Floor
 
  Fax: 212-447-4122
 
  With a copy to: Email: FIIGLibrary@nylim.com
 
  With a copy of any notice of default or Event of Default to:
 
  Office of General Counsel
 
  Investment Section, Room 1104
Address/Fax for All Other Notices
  Fax: 212-576-8340
 
       
 
  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
 
  LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)
 
  By: New York Life Investment Management LLC,
 
  Its Investment Manager
 
  By: __/S/ Trinh Nguyen____________
 
  Name: Trinh Nguyen
Form Signature Block
  Title: Director
 
       
 
  New York Life Investment Management LLC
 
  51 Madison Avenue, Room 117M
 
  New York, New York 10010-1603
Instructions re: delivery of Notes
  Attn: Michael Boyd
 
       
Tax Identification Number
    13-3044743  
 
       

          Purchaser Name THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in which Notes are to be registered
  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
       
Note registration number(s);
  RA-6; $4,000,000
principal amount(s)
  RC-1; $40,000,000
 
       
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No.: 021-000-021
Payment on Account of Note
  Account Name: Prudential Managed Portfolio
Method
  Account No. P86188
Account Information
  Ref: Security No. INV10921 and “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Description of Security: 6.35% Series C Senior Notes
 
  due July 16, 2018
 
  PPN: 031100 B#6
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, New Jersey 07102-4077
 
  Attention: Manager, Billings and Collections
 
  For telephonic prepayment notices:
 
  Manager, Trade Management Group
Address/Fax for Notices Related
  Tel: 973-367-3141
to Payments
  Fax: 888-889-3832
 
       
 
  The Prudential Insurance Company of America
 
  c/o Prudential Capital Group
 
  1114 Avenue of the Americas, 30th Floor
 
  New York, NY 10036
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
  By: ____/S/ Yvonne Guajardo______________
 
  Name: Yvonne Guajardo
Form Signature Block
  Title: Vice President
 
       
 
  Prudential Capital Group
 
  1114 Avenue of the Americas, 30th Floor
 
  New York, NY 10036
Instructions re: delivery of Notes
  Attention: Shawn White
 
       
Tax Identification Number
    22-1211670  
 
       

          Purchaser Name UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
Name in which Notes are to be registered
  UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-7; $6,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No.: 021-000-021
Payment on Account of Note
  Account Name: UPARC PLAZ Trust 2 - Privates
Method
  Account No. P86393
Account Information
  Ref: Security No. INV10921 and “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Universal Prudential Arizona Reinsurance Company
 
  c/o The Prudential Insurance Company of America
 
  Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, New Jersey 07102-4077
 
  Attention: Manager, Billings and Collections
 
  For telephonic prepayment notices:
 
  Manager, Trade Management Group
Address/Fax for Notices Related
  Tel: 973-367-3141
to Payments
  Fax: 888-889-3832
 
       
 
  Universal Prudential Arizona Reinsurance Company
 
  c/o Prudential Capital Group
 
  1114 Avenue of the Americas, 30th Floor
 
  New York, NY 10036
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
 
  By: Prudential Investment Management, Inc.,
 
  as investment manager
 
  By: __/S/ Yvonne Guajardo________________
 
  Name: Yvonne Guajardo
Form Signature Block
  Title: Vice President
 
       
 
  Prudential Capital Group
 
  1114 Avenue of the Americas, 30th Floor
 
  New York, NY 10036
Instructions re: delivery of Notes
  Attention: Shawn White
 
       
Tax Identification Number
    41-2214052  
 
       

          Purchaser Name THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-8; $35,000,000
 
  Federal Funds Wire Transfer
 
  US Bank
 
  777 East Wisconsin Ave.
 
  Milwaukee, WI 53202
 
  ABA# 075000022
Payment on Account of Note
  For Account of: NM Private Placement
Method
  Account No.: 182380324521
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
Address/Fax for Notices Related
  Attn: Investment Operations
to Payments
  Fax: 414-625-6998
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
 
  Attn: Securities Department
Address/Fax for All Other Notices
  Fax: 414-665-7124
 
       
 
  THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
  By: _ /S/ Howard Stern_____________
 
  Name: Howard Stern
Form Signature Block
  Title: Authorized Representative
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
Instructions re: delivery of Notes
  Attn: Andrew T. Vedder, Esq.
 
       
Tax Identification Number
    39-0509570  
 
       

          Purchaser Name PACIFIC LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MAC & CO
 
       
 
  RC-2; $10,000,000
 
  RC-3; $10,000,000
 
  RC-4; $5,000,000
 
  RC-5; $5,000,000
 
  RC-6; $1,000,000
 
  RC-7; $1,000,000
 
  RC-8; $1,000,000
Note registration number(s);
  RC-9; $1,000,000
principal amount(s)
  RC-10; $1,000,000
 
       
 
  Federal Funds Wire Transfer
 
  Mellon Trust of New England
 
  ABA #: 0110-0123-4
 
  DDA: 125261
Payment on Account of Note
  Attn: MBS Income CC: 1253
Method
  A/C Name: Pacific Life General Account/PLCF1810132
Account Information
  Re: "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.35% Series C Senior Notes
 
  due July 16, 2018
 
  PPN: 031100 B#6
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Mellon Trust
 
  Attn: Pacific Life Accounting Team
 
  Three Mellon Bank Center
 
  AIM # 153-3610
 
  Pittsburgh, PA 15259
 
  Fax: 412-236-7529
 
  And:
 
  Pacific Life Insurance Company
 
  Attn: Securities Administration - Cash Team
 
  700 Newport Center Drive
Address/Fax for Notices Related
  Newport Beach, CA 92660-6397
to Payments
  Fax: 949-640-4013
 
       
 
  Pacific Life Insurance Company
 
  Attn: Securities Department
 
  700 Newport Center Drive
 
  Newport Beach, CA 92660-6397
Address/Fax for All Other Notices
  Fax: 949-219-5406
 
       
 
  PACIFIC LIFE INSURANCE COMPANY
 
  By:____/S/ Matthew A. Levene_______________
 
  Name: Matthew A. Levene
 
  Title: Assistant Vice President
 
  By:____/S/ Cathy Schwartz__________________
 
  Name: Cathy Schwartz
Form Signature Block
  Title: Assistant Secretary
 
       
 
  Mellon Securities Trust Company
 
  120 Broadway, 13th Floor
 
  New York, NY 10271
 
  Attn: Robert Ferraro (212-374-1918)
 
  A/C Name: Pacific Life General Account
Instructions re: delivery of Notes
  A/C#" PLCF1810132
 
       
Tax Identification Number
    95-1079000  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-9; $10,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 215733
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    215733  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #215733
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-10; $10,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 186226
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    186226  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #186226
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-11; $8,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 215718
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    215718  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #215718
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-12; $4,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 186232
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    186232  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #186232
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-13; $1,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 186228
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    186228  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #186228
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-14; $1,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York Mellon
 
  New York, NY
 
  ABA #: 021000018
 
  BFN Account #: IOC566
 
  Attn: Private Placement P&I Department
Payment on Account of Note
  Further Credit: The Lincoln National Life Ins Co
Method
  FCC Account #: 186221
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Bank of New York Mellon
 
  P.O. Box 19266
 
  Newark, NJ 07195
 
  Attn: Priv Placement P&I Department
 
  Reference: The Lincoln National Life Insurance Company – Account No.
 
    186221  
 
  And
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 (Inv Accounting)
 
       
 
  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  The Bank of New York Mellon
 
  One Wall Street, 3rd Floor
 
  New York, NY 10286
 
  Attn: Arnold Musella - Free Receive Department (212-635-1917)
Instructions re: delivery of Notes
  Ref: The Lincoln National Life Insurance Company – Account #186221
 
       
Tax Identification Number
    35-0472300  
 
       

          Purchaser Name SONS OF NORWAY
Name in which Notes are to be registered
  US BANK CUSTODIAN F/B/O SONS OF NORWAY
 
       
Note registration number(s); principal amount(s)
  RA-15; $1,000,000
 
  Federal Funds Wire Transfer
 
  U. S. Bank N.A.
 
  Minneapolis, Minnesota
 
  ABA #: 091000022
 
  For A/C: 180183083765
Payment on Account of Note
  Further Credit: Sons of Norway A/C #: 12601910
Method
  Attention: Joyce Buehner Paydown Team
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  U.S. Bank
 
  60 Livingston Avenue
 
  EP-MN-WS4I / Rachel
 
  St. Paul, MN 55107
 
  Fax#: 866-350-5977
 
  Reference: Sons of Norway and PPN
 
  and
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
Address/Fax for Notices Related
  Attn: K. Estep – Investment Accounting
to Payments
  Fax: (260) 455-2622 – Inv Accounting
 
       
 
  Delaware Investment Advisers
 
  2005 Market Street, Mail Stop 41-104
 
  Philadelphia, PA 19103
 
  Attn: Fixed Income Private Placements
 
  Fax: (215) 255-1654 – Private Placements
 
  and
 
  Lincoln Financial Group
 
  1300 South Clinton Street, Mail Stop 2H-17
 
  Fort Wayne, IN 46802
 
  Attn: K. Estep – Investment Accounting
Address/Fax for All Other Notices
  Fax: (260) 455-2622 – Inv Accounting
 
       
 
  SONS OF NORWAY
 
  By: Delaware Investment Advisers, a series of Delaware
 
  Management Business Trust, Attorney in Fact
 
  By: /S/ Dennis A. Blume
 
  Name: Dennis A. Blume
Form Signature Block
  Title: Senior Vice President
 
       
 
  U.S. Bank
 
  60 Livingston Avenue
 
  St. Paul, MN 55107
 
  Attn: EP-MN-WS4I / Rachel Johnson (651-495-4249)
Instructions re: delivery of Notes
  Reference: For Acct: 12601910; Sons of Norway
 
       
Tax Identification Number
    41-0547795  
 
       

          Purchaser Name THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
Name in which Notes are to be registered
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
       
Note registration number(s); principal amount(s)
  RA-16; $25,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase
 
  ABA #021000021
 
  Chase/NYC/CTR/BNF
Payment on Account of Note
    A/C 900-9-000200  
Method
  Reference A/C #G05978, Guardian Life and “Accompanying Information”
Account Information
  below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
 
  Attn: Brian Keating
Address/Fax for Notices Related
  Investment Department 20-D
to Payments
  Fax: (212) 919-2658/2656
 
       
 
  The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
 
  Attn: Brian Keating
 
  Investment Department 20-D
Address/Fax for All Other Notices
  Fax: (212) 919-2658/2656
 
       
 
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
  By: __/S/ Brian Keating__________________
 
  Name: Brian Keating
Form Signature Block
  Title: Managing Director
 
       
 
  JPMorgan Chase
 
  4 New York Plaza – Ground Floor Receive Window
 
  New York, NY 10004
Instructions re: delivery of Notes
  Re: A/C #G05978, Guardian Life
 
       
Tax Identification Number
    13-5123390  
 
       

          Purchaser Name BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA
Name in which Notes are to be registered
  BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA
 
       
Note registration number(s); principal amount(s)
  RA-17; $5,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase
 
  ABA #021000021
 
  Chase/NYC/CTR/BNF
Payment on Account of Note
    A/C 900-9-000200  
Method
  Reference A/C #G07064, Berkshire Life Insurance and “Accompanying
Account Information
  Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Berkshire Life Insurance Company of America
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
 
  Attn: Brian Keating
Address/Fax for Notices Related
  Investment Department 20-D
to Payments
  Fax: (212) 919-2658/2656
 
       
 
  Berkshire Life Insurance Company of America
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
 
  Attn: Brian Keating
 
  Investment Department 20-D
Address/Fax for All Other Notices
  Fax: (212) 919-2658/2656
 
       
 
  BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA
 
  By: __/S/ Brian Keating________________
 
  Name: Brian Keating
Form Signature Block
  Title: Managing Director
 
       
 
  JPMorgan Chase
 
  4 New York Plaza – Ground Floor Receive Window
 
  New York, NY 10004
Instructions re: delivery of Notes
  Re: A/C #G07064, Berkshire Life Insurance
 
       
Tax Identification Number
    75-1277524  
 
       

          Purchaser Name MINNESOTA LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MINNESOTA LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-18; $5,000,000
 
  Federal Funds Wire Transfer
 
  Mellon Bank, Pittsburgh, PA
 
  ABA#: 011001234
 
  DDA#: 048771
 
  Account Name: Minnesota Life Insurance Company
Payment on Account of Note
  Account #: ADFF0106002
Method
  Cost Code: 1167
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Minnesota Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Minnesota Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  MINNESOTA LIFE INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Lynne M. Mills____________
 
  Name: Lynne M. Mills
Form Signature Block
  Title: Senior Vice President
 
       
 
  Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Instructions re: delivery of Notes
  Attn: Kathleen Posus
 
       
Tax Identification Number
    41-0417830  
 
       

          Purchaser Name CINCINNATI INSURANCE COMPANY
Name in which Notes are to be registered
  CINCINNATI INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-3; $5,000,000
 
  Federal Funds Wire Transfer
 
  Fifth Third Bank, Cincinnati, OH
 
  ABA #: 042 000 314
Payment on Account of Note
  Account #: 71575856/Trust Operations
Method
  F/F/C 010034362646 SK-AGT Cincinnati Insurance Company
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Cincinnati Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Cincinnati Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  CINCINNATI INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: __/S/ Lynne M. Mills___________
 
  Name: Lynne M. Mills
Form Signature Block
  Title: Senior Vice President
 
       
 
  Fifth Third Bank
 
  5050 Kingsley Dr.
 
  Md: 1MOB2J
 
  Cincinnati, OH 45263
 
  Attn: Kim Turner
Instructions re: delivery of Notes
  Tel: 513-358-8018
 
       
Tax Identification Number
    31-0542366  
 
       

          Purchaser Name FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
Name in which Notes are to be registered
  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
       
Note registration number(s); principal amount(s)
  RB-4; $4,000,000
 
  Federal Funds Wire Transfer
 
  Comerica Bank
 
  Detroit, MI
 
  ABA #072-000-096
 
  For credit to: Trust Operation - Fixed Income
 
  Unit Cost Center 98530
 
  Account Number: 21585-98530
Payment on Account of Note
  For further credit to: Farm Bureau Life Insurance Company
Method
  of Michigan - Account Number: 1085001633
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Farm Bureau Life Insurance Company of Michigan
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Farm Bureau Life Insurance Company of Michigan
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
  By: Advantus Capital Management, Inc.
 
  By: _ /S/ Sean M. O’Connell_____________
 
  Name: Sean M. O’Connell
Form Signature Block
  Title: Vice President
 
       
 
  Comerica Bank
 
  411 West Lafayette
 
  Detroit, MI 48275-3404
 
  Attn: Dan Molnar MC 3462
 
  Reference: Farm Bureau Life Insurance Company of Michigan
Instructions re: delivery of Notes
  Internal Account Number: 1085001633
 
       
Tax Identification Number
    38-6056370  
 
       

          Purchaser Name FORT DEARBORN LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  STRAFE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-19; $3,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Private Client Services
 
  ABA#: 044000037
 
  For further credit to:
 
  Banc One Account #: 2600218706
 
  Account Name: Fort Dearborn Life Ins Co (Separate - MVA)
Payment on Account of Note
  Attn: Cami Chapman (614) 244-4084
Method
  Credit: #980401787
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _ /S/ Sean M. O’Connell____________
 
  Name: Sean M. O’Connell
Form Signature Block
  Title: Vice President
 
       
 
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Ave. Bldg. 350
 
  Westerville, OH 43081
Instructions re: delivery of Notes
    0H1-0393  
 
       
Tax Identification Number
    36-2598882  
 
       

          Purchaser Name FORT DEARBORN LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  STRAFE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-20; $1,500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Private Client Services
 
  ABA#: 044000037
 
  For further credit to:
 
  Banc One Account #: 2600218717
 
  Account Name: Fort Dearborn Life Ins Co (Advantus IP)
Payment on Account of Note
  Attn: Cami Chapman (614) 244-4084
Method
  Credit: #980401787
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Sean M. O’Connell___________
 
  Name: Sean M. O’Connell
Form Signature Block
  Title: Vice President
 
       
 
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Ave. Bldg. 350
 
  Westerville, OH 43081
Instructions re: delivery of Notes
    0H1-0393  
 
       
Tax Identification Number
    36-2598882  
 
       

          Purchaser Name FORT DEARBORN LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  STRAFE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-21; $500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase
 
  ABA#: 044000037
 
  Recipient Account Name: PCS Operations
 
  Recipient Account #: 980401787
 
  For further credit to:
Payment on Account of Note
  Account #: 2600218713
Method
  Account Name: Fort Dearborn Life Ins Co (Equity Index Annuity - FIA)
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Fort Dearborn Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  FORT DEARBORN LIFE INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Sean M. O’Connell________
 
  Name: Sean M. O’Connell
Form Signature Block
  Title: Vice President
 
       
 
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Ave. Bldg. 350
 
  Westerville, OH 43081
Instructions re: delivery of Notes
    0H1-0393  
 
       
Tax Identification Number
    36-2598882  
 
       

          Purchaser Name BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-22; $2,500,000
 
  Federal Funds Wire Transfer
 
  c/o Hare & Co.
 
  The Bank of New York
 
  ABA: #021 000 018 BNF: IOC 566
Payment on Account of Note
  Attn P& I Department
Method
  Account: 531463
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Sean M. O’Connell________
 
  Name: Sean M. O’Connell
Form Signature Block
  Title: Vice President
 
       
 
  The Bank of New York
 
  One Wall Street 3rd Floor
 
  Window A
 
  New York, NY 10286
 
  Acct Name: Blue Cross and Blue Shield of Florida, Inc.
Instructions re: delivery of Notes
  Acct #531463
 
       
Tax Identification Number
    59-2015694  
 
       

          Purchaser Name AMERICAN REPUBLIC INSURANCE COMPANY
Name in which Notes are to be
  WELLS FARGO BANK N.A. AS CUSTODIAN FOR AMERICAN REPUBLIC INSURANCE
registered
  COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-23; $2,000,000
 
  Federal Funds Wire Transfer
 
  Wells Fargo Bank, N.A.
 
  ABA #121000248
 
  BNFA=0000840245 (include all 10 digits)
 
  BNF=Trust Wire Clearing
 
  FFC Attn: Income Collections, a/c #20983400
Payment on Account of Note
  For further credit to: American Republic Insurance Co.
Method
  Account Number: 20983400
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  American Republic Insurance Company
 
  c/o Advantus Capital Management Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  American Republic Insurance Company
 
  c/o Advantus Capital Management Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  AMERICAN REPUBLIC INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Joseph R. Betlei_________
 
  Name: Joseph R. Bethlei
Form Signature Block
  Title: Vice President
 
       
 
  Wells Fargo Bank Minnesota, N.A.
 
  MAC N9306-059
 
  Investors Building – 5th Floor
 
  Security Control and Transfer
 
  733 Marquette Ave.
 
  Minneapolis, MN 55479
 
  Account Name: American Republic Insurance Company
 
  Account Number: 20983400
Instructions re: delivery of Notes
  Contact Name: Duane Johnson (612) 667-6723
 
       
Tax Identification Number
    42-0113630  
 
       

          Purchaser Name GREAT WESTERN INSURANCE COMPANY
Name in which Notes are to be registered
  MERRILL LYNCH FOR GREAT WESTERN INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-5; $1,500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase
 
  ABA Number: 021 000 021
 
  DDA: 930-4-019012
 
  Sub Account: 035-00202
Payment on Account of Note
  Attn: Richard D’Angelo
Method
  Phone #: 904-218-1683
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Great Western Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Great Western Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  GREAT WESTERN INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Joseph R. Bethlei_________
 
  Name: Joseph R. Bethlei
Form Signature Block
  Title: Vice President
 
       
 
  New York Window / DTCC
 
  55 Water Street
 
  New York, NY 10041
 
  Acct #: 70G-13700, Great Western Ins. Co.
 
  Attn: Butch Puazo (212) 855-2465
Instructions re: delivery of Notes
  Rosa Acebo (212) 855-2468
 
       
Tax Identification Number
    87-0395954  
 
       

          Purchaser Name THE CATHOLIC AID ASSOCIATION
Name in which Notes are to be registered
  WELLS FARGO BANK N.A. FBO THE CATHOLIC AID ASSOCIATION
 
       
Note registration number(s); principal amount(s)
  RA-24; $500,000
 
  Federal Funds Wire Transfer
 
  Wells Fargo Bank N.A.
 
  ABA #: 121000248
 
  BNFA: 0000840245 (must use all 10 digits)
 
  Beneficiary Acct Name: Trust Wire Clearing
 
  Wells Fargo Acct Name: The Catholic Aid Association
Payment on Account of Note
  Wells Fargo Acct #: 15313201
Method
  Contact Name: Duane Johnson (612) 667-0749
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The Catholic Aid Association
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  The Catholic Aid Association
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  THE CATHOLIC AID ASSOCIATION
 
  By: Advantus Capital Management, Inc.
 
  By: __/S/ Kathleen H. Parker________
 
  Name: Kathleen H. Parker
Form Signature Block
  Title: Vice President
 
       
 
  Wells Fargo Bank N.A.
 
  733 Marquette Ave. 5th Floor
 
  MAC N9306-059
 
  Security Control and Transfer
 
  Minneapolis, MN 55479
 
  Account Name: The Catholic Aid Association
 
  Account Number: 15313201
Instructions re: delivery of Notes
  Attn: Tina Frederick (612) 667-0749
 
       
Tax Identification Number
    41-0182070  
 
       

          Purchaser Name COLORADO BANKERS LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  STRAFE & CO. F/A/O COLORADO BANKERS LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-6; $500,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Private Client Services
 
  ABA #044000037
 
  F/A/O: Colorado Bankers Life Insurance Co.
Payment on Account of Note
  Account #2600392300
Method
  Credit #980401787
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Colorado Bankers Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address/Fax for Notices Related
  St. Paul, MN 55101
to Payments
  Attn: Client Administrator
 
       
 
  Colorado Bankers Life Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address/Fax for All Other Notices
  Attn: Client Administrator
 
       
 
  COLORADO BANKERS LIFE INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _/S/ Kathleen H. Parker_________
 
  Name: Kathleen H.Parker
Form Signature Block
  Title: Vice President
 
       
 
  Banc One Investment Management Group
 
  c/o Trade Settlement
 
  340 South Cleveland Avenue
 
  350 Building
 
  Westerville, OH 43081
Instructions re: delivery of Notes
  OH1-0393
 
       
Tax Identification Number
    84-0674027  
 
       

          Purchaser Name BANKERS LIFE AND CASUALTY COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s);
  RA-25; $6,500,000
principal amount(s)
  RB-7; $4,000,000
 
       
 
  Federal Funds Wire Transfer
 
  Bankers Life and Casualty Company
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Bankers Life and Casualty Co., Acct# 0000014814 and "Accompanying
Account Information
  Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Bankers Life and Casualty Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  BANKERS LIFE AND CASUALTY COMPANY
 
  By:__/S/ Timothy L. Powell__________
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    36-0770740  
 
       

          Purchaser Name CONSECO LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RB-8; $2,500,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Conseco Life Insurance Co., Acct# 0000232471 and "Accompanying
Account Information
  Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Conseco Life Insurance Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  CONSECO LIFE INSURANCE COMPANY
 
  By:_ /S/ Timothy L. Powell________
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    04-2299444  
 
       

          Purchaser Name COLONIAL PENN LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RB-9; $500,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Colonial Penn Life Insurance Co., Acct# 0000067017 and
Account Information
  "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Colonial Penn Life Insurance Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  COLONIAL PENN LIFE INSURANCE COMPANY
 
  By: _ /S/ Timothy L. Powell_______
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    23-1628836  
 
       

          Purchaser Name CONSECO SENIOR HEALTH INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RB-10; $1,500,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Conseco Senior Health Insurance Co., Acct# 0000005068 and
Account Information
  "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Conseco Senior Health Insurance Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  CONSECO SENIOR HEALTH INSURANCE COMPANY
 
  By:__ /S/ Timothy L. Powell__________
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    23-0704970  
 
       

          Purchaser Name CONSECO HEALTH INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s);
  RA-26; $2,000,000
principal amount(s)
  RB-11; $1,500,000
 
       
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Conseco Health Insurance Co., Acct# 0000005070 and "Accompanying
Account Information
  Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Conseco Health Insurance Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  CONSECO HEALTH INSURANCE COMPANY
 
  By:_ /S/ Timothy L. Powell_________
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    34-1083130  
 
       

          Purchaser Name WASHINGTON NATIONAL INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-27; $1,500,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  ABA# 021-000-018
 
  BNF: IOC566
Payment on Account of Note
  Attn: P&I Department (Purisima Teylan)
Method
  Re: Conseco Health Insurance Co., Acct# 0000379363 and "Accompanying
Account Information
  Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Manager, Investment Operations
 
  535 N. College Drive
 
  Carmel, IN 46032
Address/Fax for Notices Related
  Tel: 317-817-6069
to Payments
  Fax: 317-817-2589
 
       
 
  Washington National Insurance Company
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Attn: Timothy L. Powell, Vice President
 
  Tel: 317-817-3633
Address/Fax for All Other Notices
  Fax: 317-817-2589
 
       
 
  WASHINGTON NATIONAL INSURANCE COMPANY
 
  By:_ /S/ Timothy L. Powell________
 
  Name: Timothy L. Powell
Form Signature Block
  Title: Vice President
 
       
 
  John K. Nasser
 
  535 N. College Drive
 
  Carmel, IN 46032
 
  Tel: 317-817-6069
Instructions re: delivery of Notes
  Fax: 317-817-2589
 
       
Tax Identification Number
    36-1933760  
 
       

          Purchaser Name AMERUS LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RB-12; $10,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  New York, NY
 
  ABA #021000018
 
  Credit A/C# GLA111566
 
  A/C Name: Institutional Custody Insurance Division
Payment on Account of Note
  Custody Account Name: AmerUs Life Insurance Company
Method
  Custody Account Number: 010040
Account Information
  Re: "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  AmerUs Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Julie Rivera
Address/Fax for Notices Related
  Tel: 515-283-3431
to Payments
  Fax: 515-283-3439
 
       
 
  AmerUs Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Bradley Clark
 
  Tel: 515-362-3524
 
  Fax: 515-283-3439
Address/Fax for All Other Notices
  Email: bradley.clark@avivausa.com
 
       
 
  AMERUS LIFE INSURANCE COMPANY
 
  By: Aviva Capital Management, Inc., its
 
  authorized attorney-in-fact
 
  By:_ /S/ Roger D. Fors____________
 
  Name: Roger D. Fors
Form Signature Block
  Title: VP– Private Placements
 
       
 
  The Bank of New York
 
  One Wall Street, 3rd Floor
 
  Window A
 
  FAO: AmerUs Life Insurance Company, A/C #010040
Instructions re: delivery of Notes
  New York, NY 10286
 
       
Tax Identification Number
    42-0175020  
 
       

          Purchaser Name AMERICAN INVESTORS LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  HARE & CO.
 
       
Note registration number(s); principal amount(s)
  RB-13; $5,000,000
 
  Federal Funds Wire Transfer
 
  The Bank of New York
 
  New York, NY
 
  ABA #021000018
 
  Credit A/C# GLA111566
 
  A/C Name: Institutional Custody Insurance Division
Payment on Account of Note
  Custody Account Name: American Investors Life Insurance Company
Method
  Custody Account Number: 010048
Account Information
  Re: "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  American Investors Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Julie Rivera
Address/Fax for Notices Related
  Tel: 515-283-3431
to Payments
  Fax: 515-283-3439
 
       
 
  American Investors Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Bradley Clark
 
  Tel: 515-362-3524
 
  Fax: 515-283-3439
Address/Fax for All Other Notices
  Email: bradley.clark@avivausa.com
 
       
 
  AMERICAN INVESTORS LIFE INSURANCE COMPANY
 
  By: Aviva Capital Management, Inc., its
 
  authorized attorney-in-fact
 
  By:___/S/ Roger D. Fors_________
 
  Name: Roger D. Fors
Form Signature Block
  Title: VP– Private Placements
 
       
 
  The Bank of New York
 
  One Wall Street, 3rd Floor
 
  Window A
 
  FAO: American Investors Life Insurance Company, A/C #010048
Instructions re: delivery of Notes
  New York, NY 10286
 
       
Tax Identification Number
    48-0696320  
 
       

          Purchaser Name AVIVA LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MAC & CO
 
       
Note registration number(s); principal amount(s)
  RB-14; $3,000,000
 
  Federal Funds Wire Transfer
 
  Federal Reserve Bank of Boston
 
  ABA# 011001234
 
  DDA# 125261
 
  CC: 1253
Payment on Account of Note
  Custody Account Name: Aviva Life – Priv EG Convertible Securities
Method
  Custody Account Number: AVAF2011412
Account Information
  Re: "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Aviva Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Julie Rivera
Address/Fax for Notices Related
  Tel: 515-283-3431
to Payments
  Fax: 515-283-3439
 
       
 
  Aviva Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Bradley Clark
 
  Tel: 515-362-3524
 
  Fax: 515-283-3439
Address/Fax for All Other Notices
  Email: bradley.clark@avivausa.com
 
       
 
  AVIVA LIFE INSURANCE COMPANY
 
  By: Aviva Capital Management, Inc., its
 
  authorized attorney-in-fact
 
  By:__/S/ Roger D. Fors__________
 
  Name: Roger D. Fors
Form Signature Block
  Title: VP– Private Placements
 
       
 
  Mellon Security Trust Company
 
  120 Broadway
 
  13th Floor – Teller Window
 
  New York, NY 10271
 
  For Credit to: Aviva Life - Priv EG Convertible Securities,
Instructions re: delivery of Notes
  A/C # AVAF2011412
 
       
Tax Identification Number
    04-2235236  
 
       

          Purchaser Name AVIVA LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MAC & CO
 
       
Note registration number(s); principal amount(s)
  RB-15; $2,000,000
 
  Federal Funds Wire Transfer
 
  Federal Reserve Bank of Boston
 
  ABA# 011001234
 
  DDA# 125261
 
  CC: 1253
Payment on Account of Note
  Custody Account Name: Aviva Life – General Account Deferred TSA
Method
  Custody Account Number: AVAF2010522
Account Information
  Re: "Accompanying Information" below.
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Aviva Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Julie Rivera
Address/Fax for Notices Related
  Tel: 515-283-3431
to Payments
  Fax: 515-283-3439
 
       
 
  Aviva Life Insurance Company
 
  c/o Aviva Capital Management, Inc.
 
  699 Walnut Street, Suite 1700
 
  Des Moines, IA 50309
 
  Attn: Bradley Clark
 
  Tel: 515-362-3524
 
  Fax: 515-283-3439
Address/Fax for All Other Notices
  Email: bradley.clark@avivausa.com
 
       
 
  AVIVA LIFE INSURANCE COMPANY
 
  By: Aviva Capital Management, Inc., its
 
  authorized attorney-in-fact
 
  By:__/S/ Roger D. Fors___________
 
  Name: Roger D. Fors
Form Signature Block
  Title: VP– Private Placements
 
       
 
  Mellon Security Trust Company
 
  120 Broadway
 
  13th Floor – Teller Window
 
  New York, NY 10271
 
  For Credit to: Aviva Life – General Account Deferred TSA,
Instructions re: delivery of Notes
  A/C # AVAF2010522
 
       
Tax Identification Number
    04-2235236  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-28; $7,400,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual Unified Traditional
 
  Acct. Name: MassMutual BA 0033 TRAD Private ELBX
 
  Account No. 30566056
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:__/S/ Emeka O. Onukwugha____
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-29; $1,400,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual Unified Traditional
 
  Acct. Name: MassMutual BA 0038 DI Private ELBX
 
  Account No. 30566064
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:__/S/ Emeka O. Onukwugha_________
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-30; $2,400,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual IFM Non-Traditional
 
  Account No. 30510589
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:__/S/ Emeka O. Onukwugha_______
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-31; $3,100,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual Pension Management
 
  Account No. 30510538
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:__/S/ Emeka O. Onukwugha__________
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-32; $1,400,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual Spot Priced Contract
 
  Account No. 30510597
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:__/S/ Emeka O. Onukwugha_________
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-33; $3,000,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For MassMutual Structured Settlement Fund
 
  Account No. 30510634
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Adviser
 
  By:_/S/ Emeka O. Onukwugha _________
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    04-1590850  
 
       

          Purchaser Name C.M. LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  C.M. LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-34; $1,300,000
 
  Federal Funds Wire Transfer
 
  Citibank, N.A.
 
  New York, NY
 
  ABA No. 021000089
 
  For CM Life Segment 43 - Universal Life
 
  Account No. 30510546
 
  Ref: “Accompanying Information” below
Payment on Account of Note
  With telephone advice of payment to the Securities Custody and
Method
  Collection Department of Babson Capital Management LLC at (413)
Account Information
  226-1889 or (413) 226-1803
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  C.M. Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 800
Address/Fax for Notices Related
  Springfield, MA 01115
to Payments
  Attention: Securities Custody and Collection Department
 
       
 
  C.M. Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street
 
  Springfield, MA 01115
Address/Fax for All Other Notices
  Attn: Securities Investment Division
 
       
 
  C.M. LIFE INSURANCE COMPANY
 
  By: Babson Capital Management LLC, as Investment Sub-Adviser
 
  By:__/S/ Emeka O. Onukwugha_______
 
  Name: Emeka O. Onukwugha
Form Signature Block
  Title: Managing Director
 
       
 
  Massachusetts Mutual Life Insurance Company
 
  c/o Babson Capital Management LLC
 
  1500 Main Street, Suite 2800
 
  Springfield, MA 01115
Instructions re: delivery of Notes
  Attn: Christopher Lawrence, Esq.
 
       
Tax Identification Number
    06-1041383  
 
       

          Purchaser Name STATE FARM LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  STATE FARM LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-35; $20,000,000
 
  Federal Funds Wire Transfer
 
  JPMorganChase
 
  ABA: 021000021
 
  Attn: SSG Private Income Processing
 
    A/C# 900 9 000200  
Payment on Account of Note
  For further credit to: State Farm Life Insurance Company
Method
  Custody Account # G06893
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  State Farm Life Insurance Company
 
  Investment Accounting Dept. D-3
Address/Fax for Notices Related
  One State Farm Plaza
to Payments
  Bloomington, IL 61710
 
       
 
  State Farm Life Insurance Company
 
  Investment Dept. E-8
 
  One State Farm Plaza
 
  Bloomington, IL 61710
Address/Fax for All Other Notices
  Email: privateplacements@statefarm.com
 
       
 
  STATE FARM LIFE INSURANCE COMPANY
 
  By:____/S/ Julie Pierce_______________________
 
  Name: Julie Pierce
 
  Title: Senior Investment Officer
 
  By:____/S/ Jeffrey T. Attwood_________________
 
  Name: Jeffrey T. Attwood
Form Signature Block
  Title: Investment Officer
 
       
 
  JPMorganChase
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10041
Instructions re: delivery of Notes
  Ref: Account: G06893
 
       
Tax Identification Number
    37-0533090  
 
       

          Purchaser Name UNUM LIFE INSURANCE COMPANY OF AMERICA
Name in which Notes are to be registered
  CUDD & CO.
 
       
Note registration number(s); principal amount(s)
  RA-36; $10,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No. 021 000 021
 
  SSG Private Income Processing
Payment on Account of Note
    A/C #900-9-000200  
Method
  Custodial Account No. G08287
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Unum Life Insurance Company of America
 
  c/o Provident Investment Management, LLC
 
  Private Placements
 
  One Fountain Square
 
  Chattanooga, Tennessee 37402
Address/Fax for Notices Related
  Tel: (423) 294-1172
to Payments
  Fax: (423) 294-3351
 
       
 
  Unum Life Insurance Company of America
 
  c/o Provident Investment Management, LLC
 
  Private Placements
 
  One Fountain Square
 
  Chattanooga, Tennessee 37402
 
  Telephone: (423) 294-1172
Address/Fax for All Other Notices
  Fax: (423) 294-3351
 
       
 
  UNUM LIFE INSURANCE COMPANY OF AMERICA
 
  By: Provident Investment Management, LLC, its Agent
 
  By: ___/S/ Ben Vance________________
 
  Name: Ben Vance
Form Signature Block
  Title: Vice President
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza
 
  Ground Floor Window
 
  New York, New York 10004
 
  Account No.: G08287
 
  Attention: John Bouquet / G08287
Instructions re: delivery of Notes
  Telephone: (212) 623-2840
 
       
Tax Identification Number
    13-6022143  
 
       

          Purchaser Name PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
Name in which Notes are to be registered
  CUDD & CO.
 
       
Note registration number(s); principal amount(s)
  RB-16; $10,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No. 021 000 021
 
  SSG Private Income Processing
Payment on Account of Note
    A/C #900-9-000200  
Method
  Custodial Account No. G06704
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Provident Life and Accident Insurance Company
 
  c/o Provident Investment Management, LLC
 
  Private Placements
 
  One Fountain Square
 
  Chattanooga, Tennessee 37402
Address/Fax for Notices Related
  Tel: (423) 294-1172
to Payments
  Fax: (423) 294-3351
 
       
 
  Provident Life and Accident Insurance Company
 
  c/o Provident Investment Management, LLC
 
  Private Placements
 
  One Fountain Square
 
  Chattanooga, Tennessee 37402
 
  Telephone: (423) 294-1172
Address/Fax for All Other Notices
  Fax: (423) 294-3351
 
       
 
  PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
 
  By: Provident Investment Management, LLC, its Agent
 
  By: ___/S/ Ben Vance_______________
 
  Name: Ben Vance
Form Signature Block
  Title: Vice President
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza
 
  Ground Floor Window
 
  New York, New York 10004
 
  Account No.: G06704
 
  Attention: John Bouquet / G06704
Instructions re: delivery of Notes
  Telephone: (212) 623-2840
 
       
Tax Identification Number
    13-6022143  
 
       

          Purchaser Name ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
Name in which Notes are to be registered
  MAC & CO.
 
       
Note registration number(s); principal amount(s)
  RB-17; $15,000,000
 
  Federal Funds Wire Transfer
 
  Mellon Bank, N.A.
 
  ABA # 011001234
 
  Mellon Bank Account No. AZAF6700012
 
  DDA 125621
Payment on Account of Note
  Cost Center 1253
Method
  For Credit to Portfolio Account: AZLife AZAF6700012
Account Information
  Reference: “Accompanying Information” as shown below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Allianz Life Insurance Company of North America
 
  c/o Allianz of America, Inc.
 
  Attn: Private Placements
 
  55 Greens Farms Road
 
  P.O. Box 5160
 
  Westport, Connecticut 06881-5160
 
  Tel: 203-221-8580
 
  Fax: 203-221-8539
 
  And via email: blandry@azoz.com
 
  With a copy to:
 
  Kathy Muhl
 
  Supervisor – Income Group
 
  Mellon Bank, N.A.
 
  Three Mellon Center – Room 3418
 
  Pittsburgh, Pennsylvania 15259
Address/Fax for Notices Related
  Tel: 412-234-5192
to Payments
  And via email: muhl.kl@mellon.com
 
       
 
  Allianz Life Insurance Company of North America
 
  c/o Allianz of America, Inc.
 
  Attn: Private Placements
 
  55 Greens Farms Road
 
  P.O. Box 5160
 
  Westport, Connecticut 06881-5160
 
  Tel: 203-221-8580
 
  Fax: 203-221-8539
Address/Fax for All Other Notices
  E-mail: blandry@azoz.com
 
       
 
  ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
 
  By: Allianz of America, Inc. as the authorized signatory and investment
 
  manager
 
  By: /S/ Gary Brown
 
  Name: Gary Brown
Form Signature Block
  Title: Assistant Treasurer
 
       
 
  Mellon Security Trust Company
 
  120 Broadway
 
  13th Floor – Teller Window
 
  New York, NY 10271
 
  For Credit to: Allianz Life Insurance Company of North America,
Instructions re: delivery of Notes
  AZ LIFE AZAF6700012
 
       
Tax Identification Number
    41-1366075  
 
       

          Purchaser Name UNITED OF OMAHA LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  UNITED OF OMAHA LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-18; $8,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  Private Income Processing
 
  For credit to:
 
  United of Omaha Life Insurance Company
Payment on Account of Note
  Account # 900-9000200
Method
    a/c: G07097  
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  JPMorgan Chase Bank
 
  14201 Dallas Parkway - 13th Floor
 
  Dallas, TX 75254-2917
Address/Fax for Notices Related
  Attn: Income Processing – G. Ruiz
to Payments
    a/c: G07097  
 
       
 
  United of Omaha Life Insurance Company
 
  4 - Investment Accounting
 
  Mutual of Omaha Plaza
Address/Fax for All Other Notices
  Omaha, NE 68175-1011
 
       
 
  UNITED OF OMAHA LIFE INSURANCE COMPANY
 
  By: ___/S/ Curtis R. Caldwell__________
 
  Name: Curtis R. Caldwell
Form Signature Block
  Title: Vice President
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10041
Instructions re: delivery of Notes
  Account # G07097
 
       
Tax Identification Number
    47-0322111  
 
       

          Purchaser Name COMPANION LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  COMPANION LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-19; $2,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  Private Income Processing
 
  For credit to:
 
  Companion Life Insurance Company
Payment on Account of Note
  Account # 900-9000200
Method
    a/c: G07903  
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  JPMorgan Chase Bank
 
  14201 Dallas Parkway - 13th Floor
 
  Dallas, TX 75254-2917
Address/Fax for Notices Related
  Attn: Income Processing – G. Ruiz
to Payments
    a/c: G07903  
 
       
 
  Companion Life Insurance Company
 
  c/o United of Omaha Life Insurance Company
 
  4 - Investment Accounting
 
  Mutual of Omaha Plaza
Address/Fax for All Other Notices
  Omaha, NE 68175-1011
 
       
 
  COMPANION LIFE INSURANCE COMPANY
 
  By: ___/S/ Curtis R. Caldwell_______________
 
  Name: Curtis R. Caldwell
Form Signature Block
  Title: Authorized Signer
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10041
Instructions re: delivery of Notes
  Account # G07903
 
       
Tax Identification Number
    13-1595128  
 
       

          Purchaser Name AMERICAN UNITED LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  AMERICAN UNITED LIFE INSURANCE COMPANY
 
       
Note registration number(s);
  RB-20; $2,000,000
principal amount(s)
  RC-11; $4,500,000
 
       
 
  Federal Funds Wire Transfer
 
  Bank of New York
 
  ABA #021000018
 
  CREDIT A/C: GLA111566
 
  A/C Name: Institutional Custody Insurance Division
Payment on Account of Note
  FFC Custody: 186683
Method
  Custody Name: American United Life Insurance Co.
Account Information
  Re: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Description of Security: 6.35% Series C Senior Notes
 
  due July 16, 2018
 
  PPN: 031100 B#6
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
Address/Fax for Notices Related
  Indianapolis, IN 46206
to Payments
  Attn: Mike Bullock, Securities Department
 
       
 
  American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address/Fax for All Other Notices
  Attn: Mike Bullock, Securities Department
 
       
 
  AMERICAN UNITED LIFE INSURANCE COMPANY
 
  By: __/S/ Kent R. Adams______________
 
  Name: Kent R. Adams
Form Signature Block
  Title: VPFixed Income Securities
 
       
 
  Bank of New York
 
  One Wall Street, 3rd Floor, Window A
 
  New York, NY 10286
 
  Attn: Arnold Musella, Free Receive
Instructions re: delivery of Notes
  Re: American United Life, #186683
 
       
Tax Identification Number
    35-0145825  
 
       

          Purchaser Name THE STATE LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  THE STATE LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RB-21; $3,000,000
 
  Federal Funds Wire Transfer
 
  Bank of New York
 
  ABA #021000018
 
  CREDIT A/C: GLA111566
 
  A/C Name: Institutional Custody Insurance Division
Payment on Account of Note
  FFC Custody #: 343761
Method
  Custody Name: The State Life Insurance Company
Account Information
  Re: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  The State Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
Address/Fax for Notices Related
  Indianapolis, IN 46206
to Payments
  Attn: Mike Bullock, Securities Department
 
       
 
  The State Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address/Fax for All Other Notices
  Attn: Mike Bullock, Securities Department
 
       
 
  THE STATE LIFE INSURANCE COMPANY
 
  By: American United Life Insurance Company, its Agent
 
  By: ___/S/ Kent R. Adams_________
 
  Name: Kent R. Adams
Form Signature Block
  Title: VPFixed Income Securities
 
       
 
  Bank of New York
 
  One Wall Street, 3rd Floor, Window A
 
  New York, NY 10286
 
  Attn: Arnold Musella, Free Receive
 
  Re: The State Life Insurance Company c/o American United Life
Instructions re: delivery of Notes
  Insurance Company, #343761
 
       
Tax Identification Number
    35-0684263  
 
       

          Purchaser Name PIONEER MUTUAL LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  PIONEER MUTUAL LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RC-12; $500,000
 
  Federal Funds Wire Transfer
 
  Bank of New York
 
  ABA #021000018
 
  CREDIT A/C: GLA111566
 
  A/C Name: Institutional Custody Insurance Division
Payment on Account of Note
  FFC Custody #: 186709
Method
  Custody Name: Pioneer Mutual Life Insurance Company
Account Information
  Re: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.35% Series C Senior Notes
 
  due July 16, 2018
 
  PPN: 031100 B#6
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Pioneer Mutual Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
Address/Fax for Notices Related
  Indianapolis, IN 46206
to Payments
  Attn: Mike Bullock, Securities Department
 
       
 
  Pioneer Mutual Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address/Fax for All Other Notices
  Attn: Mike Bullock, Securities Department
 
       
 
  PIONEER MUTUAL LIFE INSURANCE COMPANY
 
  By: American United Life Insurance Company, its Agent
 
  By: ___/S/ Kent R. Adams____________
 
  Name: Kent R. Adams
Form Signature Block
  Title: VPFixed Income Securities
 
       
 
  Bank of New York
 
  One Wall Street, 3rd Floor, Window A
 
  New York, NY 10286
 
  Attn: Arnold Musella, Free Receive
 
  Re: Pioneer Mutual Life Insurance Company c/o American United Life
Instructions re: delivery of Notes
  Insurance Company, #186709
 
       
Tax Identification Number
    45-0220640  
 
       

          Purchaser Name PHOENIX LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  PHOENIX LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-37; $6,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  New York, NY
 
  Account No. 900-9000-200
Payment on Account of Note
  Account Name: Income Processing
Method
  Reference A/C # G05123 (PHL Closed Block), Phoenix Life Insurance
Account Information
  Company and “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Phoenix Life Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address/Fax for Notices Related
  Hartford, CT 06115
to Payments
  Attn: Private Placement Department
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address/Fax for All Other Notices
  Attn: John Mulrain
 
       
 
  PHOENIX LIFE INSURANCE COMPANY
 
  By: __/S/ John H. Beers_____________
 
  Name: John H. Beers
Form Signature Block
  Title: Vice President
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
Tax Identification Number
    06-0493340  
 
       

          Purchaser Name PHOENIX LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  PHOENIX LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-38; $3,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  New York, NY
 
  Account No. 900-9000-200
Payment on Account of Note
  Account Name: Income Processing
Method
  Reference A/C # G05689 (PHL UL), Phoenix Life Insurance Company and
Account Information
  “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Phoenix Life Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address/Fax for Notices Related
  Hartford, CT 06115
to Payments
  Attn: Private Placement Department
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address/Fax for All Other Notices
  Attn: John Mulrain
 
       
 
  PHOENIX LIFE INSURANCE COMPANY
 
  By: __/S/ John H. Beers___________
 
  Name: John H. Beers
Form Signature Block
  Title: Vice President
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
Tax Identification Number
    06-0493340  
 
       

          Purchaser Name PHL VARIABLE INSURANCE COMPANY
Name in which Notes are to be registered
  PHL VARIABLE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-39; $1,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  New York, NY
 
  Account No. 900-9000-200
Payment on Account of Note
  Account Name: Income Processing
Method
  Reference A/C # G09389 (PHLVIC LIFE), Phoenix Life Insurance Company
Account Information
  and “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  PHL Variable Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address/Fax for Notices Related
  Hartford, CT 06115
to Payments
  Attn: Private Placement Department
 
       
 
  PHL Variable Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address/Fax for All Other Notices
  Attn: John Mulrain
 
       
 
  PHL VARIABLE INSURANCE COMPANY
 
  By: ___/S/ John H. Beers__________
 
  Name: John H. Beers
Form Signature Block
  Title: Vice President
 
       
 
  PHL Variable Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
Tax Identification Number
    06-1045829  
 
       

          Purchaser Name AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  CHIMEFISH & CO
 
       
Note registration number(s); principal amount(s)
  RB-22; $9,000,000
 
  Federal Funds Wire Transfer
 
  State Street Bank & Trust Company
 
  ABA # 011000028
Payment on Account of Note
  Account # 00076026, Income Collection
Method
  Attn: Michael Rodelle
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.30% Series B Senior Notes
 
  due December 18, 2019
 
  PPN: 031100 B@8
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  American Equity Investment Life Insurance Co.
 
  5000 Westown Parkway, Suite 440
 
  West Des Moines, IA 50266
Address/Fax for Notices Related
  Attn: Asset Administration
to Payments
  Fax: 515-221-0329
 
       
 
  American Equity Investment Life Insurance Co.
 
  5000 Westown Parkway, Suite 440
 
  West Des Moines, IA 50266
 
  Attn: Investment Department - Private Placements
Address/Fax for All Other Notices
  Fax: 515-221-0329
 
       
 
  AMERICAN EQUITY INVESTMENT INSURANCE COMPANY
 
  By: __/S/ Joyana Pilquist_____________
 
  Name: Joyana Pilquist
Form Signature Block
  Title: Vice President, Investment Operations
 
       
 
  DTCC/New York Window
 
  Plaza Level
 
  55 Water Street
 
  New York, NY 10041
 
  Attn: Robert Mendez
Instructions re: delivery of Notes
  For the account of State Street, account # BEV3
 
       
Tax Identification Number
    65-1186810  
 
       

          Purchaser Name AMERITAS LIFE INSURANCE CORP.
Name in which Notes are to be registered
  CHIMEBOARD & CO.
 
       
Note registration number(s); principal amount(s)
  RA-40; $3,000,000
 
  Federal Funds Wire Transfer
 
  State Street Bank & Trust Company
 
  ABA #011-000-028
 
  BNF: Physical Income Account
Payment on Account of Note
  DDA Clearing Account #00076026
Method
  Further Credit - Custody Fund #1EJH for Ameritas Life Insurance Corp.
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  State Street Bank
 
  P.O. Box 5756
 
  Boston, MA 02206
 
  Attn: Michael Rodelle
 
  For the Account of State Street, #1EJH Ameritas Life Insurance Corp.
 
  And:
 
  Ameritas Life Insurance Corp.
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
Address/Fax for Notices Related
  Lincoln, NE 68505
to Payments
  Fax: (402) 467-6970
 
       
 
  State Street Bank
 
  P.O. Box 5756
 
  Boston, MA 02206
 
  Attn: Michael Rodelle
 
  For the Account of State Street, #1EJH Ameritas Life Insurance Corp.
 
  And;
 
  Ameritas Life Insurance Corp.
 
  c/o Ameritas Investment Advisors Inc.
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
Address/Fax for All Other Notices
  Fax: (402) 467-6970
 
       
 
  AMERITAS LIFE INSURANCE CORP.
 
  By: Summit Investment Partners, as Agent
 
  By:___/S/ Andrew S. White__________
 
  Name: Andrew S. White
Form Signature Block
  Title: Managing Director Private Placements
 
       
 
  DTCC/New York Window
 
  55 Water Street
 
  New York, NY 10041
 
  Plaza Level - 3rd Floor
 
  Attn: Robert Mendez, for the account of State Street, Account #1EJH,
 
  Ameritas Life Insurance Corp.
Instructions re: delivery of Notes
  With a copy to Jim Mikus at Summit Investment Partners per address above
 
       
Tax Identification Number
    65-1186912  
 
       

          Purchaser Name ACACIA LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  CHIMEBRIDGE & CO.
 
       
Note registration number(s); principal amount(s)
  RA-41; $2,000,000
 
  Federal Funds Wire Transfer
 
  State Street Bank & Trust Company
 
  ABA #011-000-028
 
  BNF: Physical Income Account
 
  DDA Clearing Account #00076026
Payment on Account of Note
  Income Collection - Attn: Michael Rodelle
Method
  Further Credit - Custody Fund #1EJPfor Acacia Life Insurance Company
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  State Street Bank
 
  P.O. Box 5756
 
  Boston, MA 02206
 
  Attn: Michael Rodelle
 
  For the Account of State Street, 1EJPfor Acacia Life Insurance Company
 
  And:
 
  Ameritas Life Insurance Corp.
 
  c/o Summit Investment Partners
 
  390 North Cotner Blvd.
Address/Fax for Notices Related
  Lincoln, NE 68505
to Payments
  Fax: (402) 467-6970
 
       
 
  State Street Bank
 
  P.O. Box 5756
 
  Boston, MA 02206
 
  Attn: Michael Rodelle
 
  For the Account of State Street, 1EJPfor Acacia Life Insurance Company
 
  And;
 
  Ameritas Life Insurance Corp.
 
  c/o Ameritas Investment Advisors Inc.
 
  390 North Cotner Blvd.
 
  Lincoln, NE 68505
Address/Fax for All Other Notices
  Fax: (402) 467-6970
 
       
 
  ACACIA LIFE INSURANCE COMPANY
 
  By: Summit Investment Partners, as Agent
 
  By:__/S/ Andrew S. White____________
 
  Name: Andrew S. White
Form Signature Block
  Title: Managing Director Private Placements
 
       
 
  DTCC/New York Window
 
  55 Water Street
 
  New York, NY 10041
 
  Plaza Level - 3rd Floor
 
  Attn: Robert Mendez, for the account of State Street, Account 1EJPfor
 
  Acacia Life Insurance Company
Instructions re: delivery of Notes
  With a copy to Jim Mikus at Summit Investment Partners per address above
 
       
Tax Identification Number
    65-1186790  
 
       

          Purchaser Name ASSURITY LIFE INSURANCE COMPANY
Name in which Notes are to be registered
  ASSURITY LIFE INSURANCE COMPANY
 
       
Note registration number(s); principal amount(s)
  RA-42; $5,000,000
 
  Federal Funds Wire Transfer
 
  US Bank National Association
 
  13th and M Streets
 
  Lincoln, NE 68508
 
  ABA: 1040-0002-9
Payment on Account of Note
  For credit to Assurity Life Insurance Company
Method
  General Fund Account #1-494-0092-9092
Account Information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: Ametek, Inc.
 
  Description of Security: 6.20% Series A Senior Notes
 
  due December 18, 2017
 
  PPN: 031100 B*0
 
  Due date and application (as among principal, interest and/or
Accompanying Information
  Make-Whole Amount) of the payment being made.
 
       
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  Lincoln, NE 68516
Address/Fax for Notices Related
  Attn: Investment Division
to Payments
  Fax: 402/458-2170
 
       
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  Lincoln, NE 68516
 
  Attn: Investment Division, Victor Weber
 
  Phone: 402/437-3682
 
  Fax: 402/458-2170
Address/Fax for All Other Notices
  E-mail: vweber@assurity.com
 
       
 
  ASSURITY LIFE INSURANCE COMPANY
 
  By:___/S/ Victor Weber__________
 
  Name: Victor Weber
Form Signature Block
  Title: Senior Director - Investments
 
       
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  Lincoln, NE 68516
Instructions re: delivery of Notes
  Attn: Investment Division, Victor Weber
 
       
Tax Identification Number
    38-1843471  
 
       

5

SCHEDULE B
DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountants’ Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of Voting
Stock of the Company or any Subsidiary or any corporation of which the Company
and its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of Voting Stock. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“this Agreement” is defined in Section 17.3.

“Bank Credit Agreement” means the Credit Agreement dated as of September 17,
2001 among the Company, the Designated Subsidiary Borrowers (as defined
therein), Bank of America, N.A., Wachovia Bank, N.A., PNC Bank National
Association and SunTrust Bank, as Syndication Agents and JPMorgan Chase Bank,
N.A., as Administrative Agent and the Banks named therein, as amended and
restated as of October 6, 2006 and as further supplemented, amended, restated,
refinanced or replaced from time to time, and any other credit agreement which
may from time to time constitute the Company’s principal bank facility.

“Business Day” means, any day other than a Saturday, a Sunday, a day which is
not a day on which commercial banks in New York City are required or authorized
to be closed.

“Capital Lease” means, at any time, a lease which is accounted for as a capital
lease in accordance with GAAP.

“Change of Control” is defined in Section 8.7.

“Change of Control Notice” is defined in Section 8.7.

“Change of Control Prepayment Date” is defined in Section 8.7.

“Closing” is defined in Section 3.2.

“Closing Date” is defined in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph to this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means, at any time, all Indebtedness of the Company and its
Subsidiaries (excluding intercompany items) determined on a consolidated basis
in accordance with GAAP, including Indebtedness under securitization
transactions.

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets
minus all amounts that would be shown on a consolidated balance sheet of the
Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, at any time, all assets of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice or the lapse of time, or both, become an Event
of Default.

“Default Rate” means that rate per annum of interest that is the greater of (i)
(x) with respect to the Series A Notes, 8.20%, (y) with respect to the Series B
Notes 8.30% and (z) with respect to the Series C Notes, 8.35% and (ii) 2% above
the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time
to time at its principal office in New York, New York as its “base rate” for
loans denominated in Dollars.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.3.

“Dollar” or “$” means the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated or
organized in the United States or any state or territory thereof.

“EBITDA” means, for any period, income before income taxes and extraordinary or
nonrecurring gains or losses and any other non-recurring income or other charges
of the Company and its Subsidiaries plus to the extent deducted in calculating
such income (a) Interest Expense, (b) depreciation and amortization expense and
(c) the amount of any increase in the Company’s LIFO reserve (exclusive of any
portion thereof attributable to sales of assets) during such period (minus any
decrease in the Company’s LIFO reserve (exclusive of any portion thereof
attributable to sales of assets) during such period), all as the same are or
would be set forth in a consolidated statement of income of the Company and its
Subsidiaries for such period in accordance with GAAP or if any such item is not
defined by GAAP, then as determined in the Company’s judgment.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“First Closing” is defined in Section 3.1.

“First Closing Date” is defined in Section 3.1.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” means, as to any Person, at a particular time without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding trade payables and accrued expenses arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f) Swaps of such Person;

(g) all obligations in respect of securitization transactions entered into by
such Person, including any obligations in respect of any Permitted Receivables
Securitization Program;

(h) in the case of the Company and its Subsidiaries, their aggregate Operating
Lease Attributable Debt; and

(i) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (h) above.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (i) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its Affiliates) more than
10% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any mutual fund, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Leases in accordance with GAAP) of the Company and its
Subsidiaries with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including without limitation all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs (i.e., costs minus benefits) under interest rate hedging
agreements, but excluding amortization of deferred financing costs to the extent
included in total interest expense, in each case net of the total interest
income (excluding non-cash interest income on investments issued with original
issue discount) of the Company and its Subsidiaries for such period, all
determined on a consolidated basis.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Majority Holders” means, at any time, the holders of a majority of the unpaid
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Operating Lease Attributable Debt” means, at any time, the quotient of (a) the
amount, if any, by which the aggregate payments required to be paid by the
Company and its Subsidiaries during the then current fiscal year under operating
leases at the time in effect with a remaining term (including terms of renewal
or extension, whether or not renewed or extended) of more than three years
exceeds $10,000,000, divided by (b) 0.08. By way of illustration, if on the date
of determination such aggregate payments for the current fiscal year equals
$11,000,000, the Operating Lease Attributable Debt at the time of determination
shall be $12,500,000.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Receivables Securitization Program” means a receivables
securitization program pursuant to which the Company or any Subsidiary sells or
grants a security interest in its accounts receivable or an undivided interest
therein, provided that the recourse of the purchaser or lender thereunder, as
the case may be, for losses resulting from an obligor’s failure to pay a
receivable due to credit problems is limited to such accounts receivable or an
interest therein, and the collections thereof (it being understood that recourse
to the Company and its Subsidiaries pursuant to provisions that are customary in
an off-balance sheet accounts receivable transactions shall be permitted).

“Person” or “person” means an individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interest) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, the sum (without duplication) of (a) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than the
Liens described in clauses (a) through (j) of Section 10.2 and (b) all
Indebtedness of Subsidiaries excluding Indebtedness of any Subsidiary owing to
the Company or a Wholly-Owned Subsidiary.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, inchoate or otherwise.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in Section 3.2.

“QPAM” is defined in Section 6.2(d).

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition, an amount equal to the product of

(a) the net proceeds arising from such Disposition being offered to be applied
to the payment of the Notes pursuant to Section 10.3(d)(ii), multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the outstanding principal amount of
all Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Response Date” is defined in Section 8.7.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the subject matter
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.2.

“Second Closing Date” is defined in Section 3.2.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series A Notes” is defined in Section 1(a).

“Series A Purchaser” is defined in Section 3.1.

“Series B Notes” is defined in Section 1(b).

“Series B Purchaser” is defined in Section 3.1.

“Series C Notes” is defined in Section 1(c).

“Series C Purchaser” is defined in Section 3.2.

“Significant Subsidiary” means, at any time, each Subsidiary the total assets of
which account for at least 1% of Consolidated Total Assets (determined as of the
end of the Company’s then most recently ended fiscal quarter).

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any corporation or other business entity a
majority of the combined voting power of all Voting Stock of which is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Surviving Person” is defined in Section 10.4(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer Prepayment Date” is defined in Section 8.8.

“Transfer Prepayment Offer” is defined in Section 8.8.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock or other
equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

6

SCHEDULE 5.4
SUBSIDIARIES OF THE COMPANY, OWNERSHIP
OF SUBSIDIARY STOCK, ETC.

         
Name of Subsidiary and name
under which it does business
  State or other
jurisdiction of
incorporation or
organization   Percentage of voting
securities owned by
its immediate
parent*
 
       

                 
Advanced Measurement Technology, Inc.
  Delaware ................
  100 %
AMETEK (Bermuda), Ltd.
  Bermuda .................
  100 %
AMETEK (Canada), Ltd.
  Canada ..................
  100 %
AMETEK IMTSA, S.A. de C.V.
  Mexico ..................
  100 %
(In Liquidation) AMETEK Lamb Motores de Mexico, S.A. de C.V.
  Mexico ..................
  100 %
AMETEK Mexicana, S.A.
  Mexico ..................
  100 %
(In Liquidation) AMETEK Motors Holding, Inc.
  Delaware ................
  100 %
AMETEK Receivables Corp.
  Delaware ................
  100 %
AMETEK Thermal Systems, Inc.
  Delaware ................
  100 %
Chandler Instruments Company, L.L.C
  Texas ...................
  100 %
Grabner Instruments Messtechnik GmbH
  Austria .................
  100 %
Petrolab, L.L.C
  Delaware ................
  100 %
Controls Holding Corporation
  Delaware ................
  100 %
Patriot Sensors & Controls Corporation
  Delaware ................
  100 %
Nihon Drexelbrook KK
  Japan ...................
  100 %
EDAX Inc.
  Delaware ................
  100 %
EDAX Japan K.K
  Japan ...................
  100 %
EDAX B.V
  Netherlands .............
  100 %
EMA Corp.
  Delaware ................
  100 %
Amekai (BVI), Ltd.
  British Virgin Islands ..
  50 %
AMETEK Advanced Industries, Inc.
  Delaware ................
  100 %
AMETEK Aircraft Parts & Accessories, Inc.
  Delaware ................
  100 %
AMETEK Do Brasil Ltda.
  Brazil ..................
  100 %
AMETEK Grundbesitz GmbH
  Germany .................
  100 %
AMETEK International C.V.
  Netherlands .............
  99.9 %
AMETEK Holdings B.V
  Netherlands .............
  100 %
AMETEK Denmark A/S
  Denmark .................
  100 %
AMETEK Elektomotory s.r.o
  Czech Republic ..........
  100 %
AMETEK Holdings SARL
  France ..................
  100 %
Financiere CAMECA (SAS)
  France ..................
  100 %
Micro Analyse Instruments SAS
  France ..................
  100 %
CAMECA SAS
  France ..................
  100 %
CAMECA Instruments, Inc.
  New York ................
  100 %
CAMECA Japan K.K
  Japan ...................
  100 %
CAMECA Korea Co. Ltd.
  Korea ...................
  100 %
CAMECA Taiwan Corp. Ltd.
  Taiwan ..................
  100 %
CAMECA UK Limited
  England .................
  100 %
CAMECA GmbH
  Germany .................
  100 %
AMETEK Italia S.r.l
  Italy ...................
  100 %
AMETEK Stepper Motors Europe Srl
  Italy ...................
  100 %
AMETEK Singapore Private Ltd.
  Singapore ...............
  100 %
Amekai Singapore Private Ltd.
  Singapore ...............
  50 %
Amekai Meter (Xiamen) Co., Ltd.
  China ...................
  100 %
AmeKai Taiwan Co., Ltd.
  Taiwan ..................
  50 %
AMETEK Motors Asia Private Ltd.
  Singapore ...............
  100 %
AMETEK Motors (Shanghai) Co., Ltd.
  China ...................
  100 %
EMA Holdings UK Limited
  England .................
  100 %
Airtechnology Holdings Limited
  England .................
  100 %
Airtechnology Group Limited
  England .................
  100 %
Aircontrol Technologies Limited (In Liquidation)
  England .................
  100 %
Airscrew Limited
  England .................
  100 %
Airtechnology Pension Trustees Ltd.
  England .................
  100 %
AMETEK Holdings (UK) Ltd.
  England .................
  100 %
Lloyd Instruments Ltd.
  England .................
  100 %
AMETEK SAS
  France ..................
  63 %
Solartron France SARL
  France ..................
  99.9 %
Solartron Instruments Ltd.
  England .................
  100 %
(In Liquidation) OOO “AMETEK”
  Russia ..................
  99 %

AMETEK Precision Instruments (UK) Ltd. England 100%

         
Land Instruments International Ltd.England
    100 %
Land Instruments GmbHGermany
    100 %
Land Instruments S.r.l.Italy
    100 %
Land Instruments Sp zo.o.Poland
    100 %
Land Instruments Ltd.Japan
    100 %
TH Acquisition Company LimitedEngland Taylor Hobson Holdings LimitedEngland
    100 %
Taylor Hobson Overseas LimitedEngland
    100 %
AMETEK GmbHGermany
    62 %
AMETEK S.r.l.Italy
    100 %
Taylor Hobson K Inc.South Korea
    100 %
Taylor Hobson KKJapan
    100 %
Taylor Hobson LimitedEngland
    100 %
Solartron Metrology Ltd.England
    100 %
Solartron Deutschland GmbH Germany
    100 %
Solartron Metrology 2001 Ltd (In Liquidation) England
    100 %

Taylor Hobson, Inc. Delaware 100%

                 
Taylor Hobson Trustees Limited
  England ........     100 %
SPECTRO Betelligungs GmbH
  Germany ........     100 %
SPECTRO Analytical Instruments (Asia-Pacific) Ltd.
  Hong Kong ......     100 %
SPECTRO GmbH
  Germany ........     100 %
SPECTRO Analytical Instruments GmbH & Co. KG
  Germany ........     99 %
SPECTRO Analytical Instruments, Inc.
  Delaware .......     100 %
SPECTRO Analytical Instruments (Pty). Ltd.
  South Africa ...     100 %
SPECTRO Analytical UK Limited
  England ........     100 %
SPECTRO BioNova GmbH (In Liquidation)
  Germany ........     100 %
AMETEK Land, Inc.
  Delaware .......     100 %
AMETEK Motors Hong Kong Ltd.
  Hong Kong ......     100 %
AMETEK Pittman, Inc.
  Delaware .......     100 %
AMETEK Precitech, Inc.
  Delaware .......     100 %
AMETEK SAI Holdings, Inc.
  Delaware .......     100 %
Southern Aero Partners, Inc.
  Oklahoma .......     100 %
HCC Industries, Inc.
  Delaware .......     100 %
AMETEK Ceramics, Inc.
  Delaware .......     100 %
Glasseal Products, Inc.
  New Jersey .....     100 %
Sealtron Acquisition Corp.
  Delaware .......     100 %
Sealtron, Inc.
  Delaware .......     100 %
HCC Aegis, Inc.
  Delaware .......     100 %
HCC Industries International
  California .....     100 %
HCC Machining Co., Inc.
  Delaware .......     100 %
Hermetic Seal Corporation
  Delaware .......     100 %
Norfolk Avon Realty Trust (Dormant)
  Massachusetts ..     100 %
HP Acquisition Corp.....................
  Delaware .......     100 %
Hamilton Precision Metals, Inc..........
  Delaware .......     100 %
Hamilton Precision Metals of Delaware, Inc.
  Delaware .......     100 %

NCC Holdings, Inc. Delaware 100%

                 
AMETEK National Controls Corporation
  Delaware ......     100 %
Rotron Incorporated
  New York ......     100 %
SCPH Holdings, Inc.
  Delaware ......     100 %
AMETEK SCP, Inc.
  Rhode Island ..     100 %
SeaCon Phoenix (Barrow) Limited
  England .......     100 %
Seiko EG&G Co. Ltd.
  Japan .........     49 %
Solidstate Controls, Inc.
  Delaware ......     100 %
HDR Power Systems, Inc.
  Delaware ......     100 %
Solidstate Controls, Inc. de Argentina S.R.L
  Argentina .....     99.9 %
Solidstate Controls Mexico, S.A. de C.V.
  Mexico ........     99.9 %

• Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.

7

SCHEDULE 5.5
FINANCIAL STATEMENTS

The consolidated financial statements of AMETEK, Inc. and its subsidiaries
included in:

AMETEK, Inc. Form 10-K for the year ended December 31, 2006

AMETEK, Inc. Form 10-Q for the period ended March 31, 2007

AMETEK, Inc. Form 10-Q for the period ended June 30, 2007

8

SCHEDULE 5.15
EXISTING INDEBTEDNESS; FUTURE LIENS, ETC.
AMETEK, Inc.

                                         
 
          Aggregate Principal
                       
 
          Amount as of
                       
 
  Obligor
  June 30, 2007
  (1 )   Description
  Guarantor

 
                                       
1.
  AMETEK, Inc.
  $ 225,000,000           7.2% Senior Notes, due 2008        
2.
  AMETEK, Inc.
  105,000,000           Accounts Receivable Securitization program
       
3.
  AMETEK, Inc.
  100,405,000           5.96% 50 million British pound Senior Note        
4.
  AMETEK, Inc.
  80,318,000           5.99% 40 million British pound Senior Note        
5.
  AMETEK, Inc.
  91,567,000           Revolving credit loans
       
6.
  AMETEK, Inc.
  67,677,000           3.94% 50 million Euro Senior Note        
7.
  Taylor Hobson Limited
  33,133,000           5.31%(LIBOR+ .69%) 20.75 million British   AMETEK, Inc.

 
                          pound floating term loan
       
8.
  AMETEK Motors (Shanghai) Co. Ltd.
  1,313,000           Short-Term
  AMETEK, Inc.

9.
  AMETEK, Elektomotory CR S.R.O.
  2,624,000           Short-Term
  AMETEK, Inc.

10.
  AMETEK (Italia) S.r.l.
  2,657,000           Term Loan
       
11.
  Grabner Instruments, GMBH
  854,000           Short-Term
       
12.
  AMETEK Denmark A/S
  7,000           Term Loan
       
 
  Total
  $ 710,555,000                         (1)   Foreign indebtedness includes
foreign exchange adjustments.                         (2)   On August 9, 2007,
the Company acquired CAMECA SAS. CAMECA SAS will add approximately 14.7MM Euro
($20.1M)             of assumed Subsidiary debt and 60.0MM Euro ($82.1MM) of
debt obligation of AMETEK, Inc. under the Revolving Credit that is        
 
  not included in above Total.
                               

9

SCHEDULE 5.18
ENVIRONMENTAL MATTERS

Schedule 5.18

2006 10-K Excerpt

17. Contingencies (also included in MD&A section)

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. While these waste products were handled in compliance with
regulations existing at that time, at December 31, 2006 the Company is named a
Potentially Responsible Party (PRP) at 16 non-AMETEK-owned former waste disposal
or treatment sites. The Company is identified as a “de minimis” party in 13 of
these sites based on the low volume of waste attributed to the Company relative
to the amounts attributed to other named PRPs. In 11 of these sites, the Company
has reached a tentative agreement on the cost of the de minimis settlement to
satisfy its obligation and is awaiting executed agreements. The agreed-to
settlement amounts are fully reserved. In the other two sites, the Company is
continuing to investigate the accuracy of the alleged volume attributed to the
Company as estimated by the parties primarily responsible for remedial activity
at the sites to establish an appropriate settlement amount. In the three
remaining sites where the Company is a non-de minimis PRP, the Company is
participating in the investigation and/or related required remediation as part
of a PRP Group and reserves have been established sufficient to satisfy the
Company’s expected obligation.
The Company historically has resolved these issues within established reserve
levels and reasonably expects this result will continue. In addition to these
non-AMETEK-owned former waste disposal or treatment sites, the Company has an
ongoing practice of providing reserves for probable remediation activities at
certain of its current or previously owned manufacturing locations. For claims
and proceedings against the Company with respect to other environmental matters,
reserves are established once the Company has determined that a loss is probable
and estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the low-end of
the range. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates,and the amounts accrued
in the financial statements; however, the amounts of such variances are not
expected to result in a material change to the financial statements. In
estimating our liability for remediation, we also consider our likely
proportionate share of the anticipated remediation expense and the ability of
the other PRPs to fulfill their obligations. Total environmental reserves at
December 31, 2006 and 2005 were $28.7 million and $6.8 million, respectively. In
2006, the Company provided $23.0 million of additional reserves, including
$0.8 million for existing sites and $22.2 million related to the recent
acquisitions of HCC ($21.2 million) and Land Instruments ($1.0 million). The
additional reserves related to the recent acquisitions were recorded through
purchase accounting and did not affect the Company’s income statement. The
Company spent $1.1 million and $1.0 million, respectively, on such environmental
matters in 2006 and 2005. The Company also has agreements with former owners of
certain of its acquired businesses, including HCC, as well as new owners of
previously owned businesses. Under certain of the agreements, the former or new
owners retained, or assumed and agreed to indemnify the Company against, certain
environmental and other liabilities under certain circumstances. In the case of
HCC, the Company has assumed the liability for the performance of all required
remedial activities at the site and has obtained indemnifications and other
financial assurances from the former owners of HCC related to the costs for the
required remedial activities. The Company has recorded a total of $15.8 million
of receivables in its balance sheet related to the HCC matter for probable
recoveries from third party escrow funds and other committed third party funds
to support the required remediation as well as a deferred tax benefit of
$2.8 million. In addition, the Company is indemnified by HCC’s former owners for
up to $19.0 million of additional costs. The Company and some of the other
parties also carry insurance coverage for some environmental matters. To date,
those parties have met their obligations in all material respects. The Company
has no reason to believe that such third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made, and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated financial
position, results of operations, or cash flows of the Company.

10

EXHIBIT 1(a)

[Form of Series A Note]

AMETEK, INC.

6.20% Series A Senior Note Due December 18, 2017

     
No. RA-[     ]
$[     ]
  [Date]
PPN: 031100 B*0

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [     ], or registered assigns, the principal sum of
[     ] Dollars ($[     ])(or so much thereof as shall not have been prepaid) on
December 18, 2017, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 6.20% per
annum from the date hereof, payable semiannually, on the 18th day of December
and June in each year, commencing with the December or June next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 8.20% or (ii) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 6.20% Series A Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 30,
2007 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

AMETEK, INC.

By:
Name:
Title:


11

EXHIBIT 1(b)

[Form of Series B Note]

AMETEK, INC.

6.30% Series B Senior Note Due December 18, 2019

     
No. RB-[     ]
$[     ]
  [Date]
PPN: 031100 B@8

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [     ], or registered assigns, the principal sum of
[     ] Dollars ($[     ])(or so much thereof as shall not have been prepaid) on
December 18, 2019 with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 6.30% per
annum from the date hereof, payable semiannually, on the 18th day of December
and June in each year, commencing with the December or June next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 8.30% or (ii) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 6.30% Series B Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 30,
2007 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

AMETEK, INC.

By:
Name:
Title:


12

EXHIBIT 1(c)

[Form of Series C Note]

AMETEK, INC.

6.35% Series C Senior Note Due July 16, 2018

     
No. RC-[     ]
$[     ]
  [Date]
PPN: 031100 B#6

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [     ], or registered assigns, the principal sum of
[     ] Dollars ($[     ])(or so much thereof as shall not have been prepaid) on
July 16, 2018, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the rate of 6.35% per annum
from the date hereof, payable semiannually, on the 16th day of July and January
in each year, commencing with the July or January next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 8.35% or (ii) 2% over the rate of interest publicly announced
by JPMorgan Chase Bank, N.A. from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 6.35% Series C Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 30,
2007 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

AMETEK, INC.

By:
Name:
Title:


13